Exhibit 10(e)


EXECUTION VERSION
Published CUSIP Number: 69351YAG0
Revolving Credit CUSIP Number: 69351YAH8




______________________________________________________________________________


$300,000,000
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
dated as of July 28, 2014
 
among
 
PPL ELECTRIC UTILITIES CORPORATION,
as the Borrower,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender
______________________________________________________________




WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RBS SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC
and
MORGAN STANLEY SENIOR FUNDING, INC.,
Joint Lead Arrangers and Joint Bookrunners


 
BANK OF AMERICA, N.A.
and
THE ROYAL BANK OF SCOTLAND PLC,
Syndication Agents


 
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC
and
MORGAN STANLEY SENIOR FUNDING, INC.,
Documentation Agents
______________________________________________________________________________


 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
Page



ARTICLE I
DEFINITIONS
1
 
Section 1.01
Definitions
1
ARTICLE II
THE CREDITS
16
 
Section 2.01
Commitments to Lend
16
 
Section 2.02
Swingline Loans
16
 
Section 2.03
Notice of Borrowings
18
 
Section 2.04
Notice to Lenders; Funding of Revolving Loans and Swingline Loans
18
 
Section 2.05
Noteless Agreement; Evidence of Indebtedness
19
 
Section 2.06
Interest Rates
20
 
Section 2.07
Fees
21
 
Section 2.08
Adjustments of Commitments
22
 
Section 2.09
Maturity of Loans; Mandatory Prepayments
25
 
Section 2.10
Optional Prepayments and Repayments
26
 
Section 2.11
General Provisions as to Payments
26
 
Section 2.12
Funding Losses
27
 
Section 2.13
Computation of Interest and Fees
27
 
Section 2.14
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable
27
 
Section 2.15
Illegality
27
 
Section 2.16
Increased Cost and Reduced Return
28
 
Section 2.17
Taxes
29
 
Section 2.18
Base Rate Loans Substituted for Affected Euro-Dollar Loans
32
 
Section 2.19
Increases in Commitments
32
 
Section 2.20
Defaulting Lenders
33
ARTICLE III
LETTERS OF CREDIT
34
 
Section 3.01
Issuing Lenders
34
 
Section 3.02
Letters of Credit
34
 
Section 3.03
Method of Issuance of Additional Letters of Credit
35
 
Section 3.04
Conditions to Issuance of Letters of Credit
35
 
Section 3.05
Purchase and Sale of Letter of Credit Participations
36
 
Section 3.06
Drawings under Letters of Credit
36
 
Section 3.07
Reimbursement Obligations
36

 
 
 

--------------------------------------------------------------------------------

 



Table of Contents
(continued)
Page




 
Section 3.08
Duties of Issuing Lenders to Lenders; Reliance
36
 
Section 3.09
Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings
37
 
Section 3.10
Funds Received from the Borrower in Respect of Drawn Letters of Credit
38
 
Section 3.11
Obligations in Respect of Letters of Credit Unconditional
38
 
Section 3.12
Indemnification in Respect of Letters of Credit
39
 
Section 3.13
ISP98
39
ARTICLE IV
CONDITIONS
39
 
Section 4.01
Conditions to Closing
39
 
Section 4.02
Conditions to All Credit Events
41
 
Section 4.03
Conditions to Automatic Extension
41
ARTICLE V
REPRESENTATIONS AND WARRANTIES
42
 
Section 5.01
Status
42
 
Section 5.02
Authority; No Conflict
42
 
Section 5.03
Legality; Etc
42
 
Section 5.04
Financial Condition
42
 
Section 5.05
Litigation
43
 
Section 5.06
No Violation
43
 
Section 5.07
ERISA
43
 
Section 5.08
Governmental Approvals
43
 
Section 5.09
Investment Company Act
43
 
Section 5.10
Tax Returns and Payments
43
 
Section 5.11
Compliance with Laws
43
 
Section 5.12
No Default
44
 
Section 5.13
Environmental Matters
44
 
Section 5.14
OFAC
45
 
Section 5.15
Anti-Corruption
45
ARTICLE VI
COVENANTS
45
 
Section 6.01
Information
45
 
Section 6.02
Maintenance of Property; Insurance
47
 
Section 6.03
Conduct of Business and Maintenance of Existence
47
 
Section 6.04
Compliance with Laws, Etc
48




 
 

--------------------------------------------------------------------------------

 

Table of Contents
(continued)
Page




 
Section 6.05
Books and Records
48
 
Section 6.06
Use of Proceeds
48
 
Section 6.07
Merger or Consolidation
48
 
Section 6.08
Asset Sales
48
 
Section 6.09
Consolidated Debt to Consolidated Capitalization Ratio
49
ARTICLE VII
DEFAULTS
49
 
Section 7.01
Events of Default
49
ARTICLE VIII
THE AGENTS
51
 
Section 8.01
Appointment and Authorization
51
 
Section 8.02
Individual Capacity
51
 
Section 8.03
Delegation of Duties
51
 
Section 8.04
Reliance by the Administrative Agent
51
 
Section 8.05
Notice of Default
52
 
Section 8.06
Non-Reliance on the Agents and Other Lenders
52
 
Section 8.07
Exculpatory Provisions
52
 
Section 8.08
Indemnification
53
 
Section 8.09
Resignation; Successors
53
 
Section 8.10
Administrative Agent’s Fees
53
ARTICLE IX
MISCELLANEOUS
54
 
Section 9.01
Notices
54
 
Section 9.02
No Waivers; Non-Exclusive Remedies
55
 
Section 9.03
Expenses; Indemnification
55
 
Section 9.04
Sharing of Set-Offs
56
 
Section 9.05
Amendments and Waivers
57
 
Section 9.06
Successors and Assigns
57
 
Section 9.07
Governing Law; Submission to Jurisdiction
59
 
Section 9.08
Counterparts; Integration; Effectiveness
60
 
Section 9.09
Generally Accepted Accounting Principles
60
 
Section 9.10
Usage
60
 
Section 9.11
WAIVER OF JURY TRIAL
61
 
Section 9.12
Confidentiality
61
 
Section 9.13
USA PATRIOT Act Notice
62

 
 
 

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
Page

 

 
Section 9.14
No Fiduciary Duty
62
 
Section 9.15
Survival
62
 
Section 9.16
Amendment and Restatement of Existing Credit Agreement
62






 
 

--------------------------------------------------------------------------------

 



Appendices:
         
Appendix A
-
Commitments
Appendix B
-
JLA Fronting Sublimits
     
Schedules:
         
1.01A
-
Existing Letters of Credit
     
Exhibits:
         
Exhibit A-1
-
Form of Notice of Borrowing
Exhibit A-2
-
Form of Notice of Conversion/Continuation
Exhibit A-3
-
Form of Letter of Credit Request
Exhibit B
-
Form of Note
Exhibit C
-
Form of Assignment and Assumption Agreement
Exhibit D
-
Forms of Opinion of Counsel for the Borrower
Exhibit E
-
Form of Notice of Revolving Increase
Exhibit F
-
Form of Extension Letter



 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of
July 28, 2014 is entered into among PPL ELECTRIC UTILITIES CORPORATION, a
Pennsylvania corporation (the “Borrower”), the LENDERS party hereto from time to
time and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent.
The parties hereto agree as follows:
 
RECITALS
 
The Borrower is a party to that certain $300,000,000 Amended and Restated
Revolving Credit Agreement, dated as of November 6, 2012, among the Borrower,
the lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent, as amended, modified, restated and supplemented from time
to time (the “Existing Credit Agreement”); and
 
The Borrower has requested that the Administrative Agent and the Lenders amend
and restate the Existing Credit Agreement to, among other things, extend the
maturity date, and the Administrative Agent and the Lenders have agreed to such
amendment and restatement on the terms and conditions set forth herein;
 
In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto covenant and agree
as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01                      Definitions.  All capitalized terms used in
this Agreement or in any Appendix, Schedule or Exhibit hereto which are not
otherwise defined herein or therein shall have the respective meanings set forth
below.
 
“Additional Commitment Lender” has the meaning set forth in Section 2.08(d)(iv).
 
“Additional Letter of Credit” means any letter of credit issued under this
Agreement by an Issuing Lender on or after the Effective Date.
 
“Adjusted London Interbank Offered Rate” means, for any Interest Period, a rate
per annum equal to the quotient obtained (rounded upward, if necessary, to the
nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for
such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
 
“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successor or successors in such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.  In no event
shall any Agent or any Lender be deemed to be an Affiliate of the Borrower or
any of its Subsidiaries.
 
“Agent” means the Administrative Agent, the Syndication Agents, the Joint Lead
Arrangers and the Documentation Agents.
 
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time.
 
“Amendment Fee” has the meaning set forth in Section 4.01(j).
 
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
 
“Applicable Percentage” means, for purposes of calculating (i) the applicable
interest rate for any day for any Base Rate Loans or Euro-Dollar Loans, (ii) the
applicable rate for the Commitment Fee for any day for purposes of
Section 2.07(a) or (iii) the applicable rate for the Letter of Credit Fee for
any day for purposes of Section 2.07(b), the appropriate applicable percentage
set forth below corresponding to one rating level below the then current highest
Borrower’s Ratings; provided, that, in the event that the Borrower’s Ratings
shall fall within different levels and ratings are maintained by both Rating
Agencies, the applicable rating shall be based on the higher of the two ratings
unless one of the ratings is two or more levels lower than the other, in which
case the applicable rating shall be determined by reference to the level one
rating lower than the higher of the two ratings:
 

 
Borrower’s Ratings
(S&P /Moody’s)
Applicable Percentage for Commitment Fees
Applicable Percentage for Base Rate Loans
Applicable Percentage for Euro-Dollar Loans and Letter of Credit Fees
Category A
> A+ from S&P / A1 from Moody’s
0.075%
0.000%
0.875%
Category B
A from S&P / A2 from Moody’s
0.100%
0.000%
1.000%
Category C
A- from S&P / A3 from Moody’s
0.125%
0.125%
1.125%
Category D
BBB+ from S&P / Baa1 from Moody’s
0.175%
0.250%
1.250%
Category E
BBB from S&P / Baa2 from Moody’s
0.200%
0.500%
1.500%
Category F
≤BBB- from S&P / Baa3 from Moody’s
0.250%
0.625%
1.625%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Sale” means any sale of any assets, including by way of the sale by the
Borrower or any of its Subsidiaries of equity interests in such Subsidiaries.
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).
 
“Automatic Extension” has the meaning set forth in the definition of Initial
Termination Date.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
 
“Base Rate” means for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day and (iii) except during any period of time during which a notice
delivered to the Borrower under Section 2.14 or Section 2.15 shall remain in
effect, the London Interbank Offered Rate plus 1%.
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.
 
“Base Rate Loan” means (a) a Loan (other than a Swingline Loan) in respect of
which interest is computed on the basis of the Base Rate and (b) a Swingline
Loan in respect of which interest is computed on the basis of the LIBOR Market
Index Rate.
 
“Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“Borrower’s Rating” means the senior secured long-term debt rating of the
Borrower from S&P or Moody’s.
 
“Borrowing” means a group of Loans of a single Type made by the Lenders on a
single date and, in the case of a Euro-Dollar Borrowing, having a single
Interest Period.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized by law to close; provided, that, when used in Article III with
respect to any action taken by or with respect to any Issuing Lender, the term
“Business Day” shall not include any day on which commercial banks are
authorized by law to close in the jurisdiction where the office at which such
Issuing Lender books any Letter of Credit is located; and provided, further,
that when used with respect to any borrowing of, payment or prepayment of
principal of or interest on, or the Interest Period for, a Euro-Dollar Loan, or
a notice by the Borrower with respect to any such borrowing payment, prepayment
or Interest Period, the term “Business Day” shall also mean that such day is a
London Business Day.
 
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of voting
stock of PPL Corporation or its successors or (ii) the failure at any time of
PPL Corporation or its successors to own 80% or more of the outstanding shares
of the Voting Stock in the Borrower.
 
“Commitment” means, with respect to any Lender, the commitment of such Lender to
(i) make Loans under this Agreement, (ii) refund or purchase participations in
Swingline Loans pursuant to Section 2.02 and (iii) purchase participations in
Letters of Credit pursuant to Article III hereof, as set forth in Appendix A and
as such Commitment may be reduced from time to time pursuant to Section 2.08 or
Section 9.06(c) or increased from time to time pursuant to Section 2.19 or
Section 9.06(c).
 
“Commitment Fee” has the meaning set forth in Section 2.07(a).
 
“Commitment Ratio” means, with respect to any Lender, the percentage equivalent
of the ratio which such Lender’s Commitment bears to the aggregate amount of all
Commitments.
 
“Consenting Lender” has the meaning set forth in Section 9.15.
 
“Consolidated Capitalization” means the sum of, without duplication, (A) the
Consolidated Debt (without giving effect to clause (b) of the definition of
“Consolidated Debt”) and (B) the consolidated shareowners’ equity (determined in
accordance with GAAP) of the common, preference and preferred shareowners of the
Borrower and minority interests recorded on the Borrower’s consolidated
financial statements (excluding from shareowners’ equity (i) the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Accounting Standards Codification Topic 815 in connection with (x) forward
contracts, futures contracts, options contracts or other derivatives or hedging
agreements for the future delivery of electricity, capacity, fuel or other
commodities and (y) Interest Rate Protection Agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements and
(ii) the balance of accumulated other comprehensive income/loss of the Borrower
on any date of determination solely with respect to the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP), except that for purposes of calculating Consolidated Capitalization
of the Borrower, Consolidated Debt of the Borrower shall exclude Non-Recourse
Debt and Consolidated Capitalization of the Borrower shall exclude that portion
of shareowners’ equity attributable to assets securing Non-Recourse Debt.
 
“Consolidated Debt” means the consolidated Debt of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non-Recourse
Debt of the Borrower and its Consolidated Subsidiaries, and (b) Consolidated
Debt shall exclude (i) Hybrid Securities of the Borrower and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity-Linked Securities in an aggregate amount as shall
not exceed 15% of Consolidated Capitalization.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Continuing Lender” means with respect to any event described in
Section 2.08(b), a Lender which is not a Retiring Lender, and “Continuing
Lenders” means any two or more of such Continuing Lenders.
 
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
 
“Credit Event” means a Borrowing or the issuance, renewal or extension of a
Letter of Credit.
 
“Current Termination Date” has the meaning set forth in Section 2.08(d)(ii).
 
“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all Guarantees by such
Person of Debt of others, (iv) all Capital Lease Obligations and Synthetic
Leases of such Person, (v) all obligations of such Person in respect of Interest
Rate Protection Agreements, foreign currency exchange agreements or other
interest or exchange rate hedging arrangements (the amount of any such
obligation to be the net amount that would be payable upon the acceleration,
termination or liquidation thereof), but only to the extent that such net
obligations exceed $75,000,000 in the aggregate and (vi) all obligations of such
Person as an account party in respect of letters of credit and bankers’
acceptances; provided, however, that “Debt” of such Person does not include
(a) obligations of such Person under any installment sale, conditional sale or
title retention agreement or any other agreement relating to obligations for the
deferred purchase price of property or services, (b) obligations under
agreements relating to the purchase and sale of any commodity, including any
power sale or purchase agreements, any commodity hedge or derivative (regardless
of whether any such transaction is a “financial” or physical transaction),
(c) any trade obligations or other obligations of such Person incurred in the
ordinary course of business or (d) obligations of such Person under any lease
agreement (including any lease intended as security) that is not a Capital Lease
or a Synthetic Lease.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses of
the definition of “Lender Default” shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to cure as expressly contemplated in the definition of “Lender
Default”) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.
 
“Documentation Agents” means Citigroup Global Markets Inc., J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc., each in its capacity as
a documentation agent in respect of this Agreement.
 
“Dollars” and the sign “$” means lawful money of the United States of America.
 
“Effective Date” means the date on which the Administrative Agent determines
that the conditions specified in or pursuant to Section 4.01 have been
satisfied.
 
“Election Date” has the meaning set forth in Section 2.08(d)(ii).
 
“Eligible Assignee” means (i) a Lender; (ii) a commercial bank organized under
the laws of the United States and having a combined capital and surplus of at
least $100,000,000; (iii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country and having a
combined capital and surplus of at least $100,000,000; provided, that such bank
is acting through a branch or agency located and licensed in the United States;
(iv) an Affiliate of a Lender that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended) or (v) an Approved
Fund; provided, that, in each case (a) upon and following the occurrence of an
Event of Default, an Eligible Assignee shall mean any Person other than the
Borrower or any of its Affiliates and (b) notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of its Affiliates.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution,
use,  treatment, storage, disposal, transport or handling of pollutants,
contaminants, petroleum or petroleum products, chemicals or industrial, toxic or
Hazardous Substances or wastes.
 
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Borrower
or any of its Subsidiaries which arise under Environmental Laws or relate to
Hazardous Substances.
 
“Equity-Linked Securities” means any securities of the Borrower or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Borrower, such Subsidiary or PPL Corporation, including any securities
issued by any of such Persons which are pledged to secure any obligation of any
holder to purchase equity securities of the Borrower, any of its Subsidiaries or
PPL Corporation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.
 
“Euro-Dollar Borrowing” means a Borrowing comprised of Euro-Dollar Loans.
 
“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
 
“Euro-Dollar Loan” means a Loan in respect of which interest is computed on the
basis of the Adjusted London Interbank Offered Rate pursuant to the applicable
Notice of Borrowing or Notice of Conversion/Continuation.
 
“Euro-Dollar Reserve Percentage” of any Lender for the Interest Period of any
LIBOR Rate Loan means the reserve percentage applicable to such Lender during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including “Eurocurrency Liabilities” (as
defined in Regulation D).  The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
 
“Existing Letters of Credit” means the letters of credit issued before the
Effective Date pursuant to the Existing Credit Agreement and set forth on
Schedule 1.01A hereto.
 
“Extending Lender” means, in the event that the Termination Date is extended in
accordance with Section 2.08(d), a Lender which is not a Non-Extending Lender.
 
“Extension Date” has the meaning set forth in Section 2.08(d)(ii).
 
“Extension Letter” means a letter from the Borrower to the Administrative Agent
requesting an extension of the Termination Date substantially in the form of
Exhibit F hereto.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b) of the Code.
 
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Fee Letter” means that certain fee letter dated as of June 27, 2014 among the
Borrower, Wells Fargo Securities, Wells Fargo Bank, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, N.A., RBS Securities Inc. and The
Royal Bank of Scotland plc, as amended, modified or supplemented from time to
time.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Fronting Fee” has the meaning set forth in Section 2.07(b).
 
“Fronting Sublimit” means, (a) for each JLA Issuing Bank, the amount of such JLA
Issuing Bank’s commitment to issue and honor payment obligations under Letters
of Credit, as set forth on Appendix B hereto and (b) with respect to any other
Issuing Lender, an amount as agreed between the Borrower and such Issuing
Lender.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Group of Loans” means at any time a group of Revolving Loans consisting of
(i) all Revolving Loans which are Base Rate Loans at such time or (ii) all
Revolving Loans which are Euro-Dollar Loans of the same Type having the same
Interest Period at such time; provided, that, if a Loan of any particular Lender
is converted to or made as a Base Rate Loan pursuant to Sections 2.15 or 2.18,
such Loan shall be included in the same Group or Groups of Loans from time to
time as it would have been in if it had not been so converted or made.
 
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years issued by the Borrower,
or any business trusts, limited liability companies, limited partnerships (or
similar entities) (i) all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
Wholly Owned Subsidiaries) at all times by the Borrower or any of its
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
preferred securities and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Borrower or a Subsidiary of the Borrower, as the
case may be, and (B) payments made from time to time on the subordinated debt.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Initial Termination Date” means October 18, 2018; provided, that, the Initial
Termination Date shall be deemed to be July 28, 2019 (the “Automatic
Extension”), upon the satisfaction, on or prior to December 31, 2014, of the
conditions set forth in Section 4.03.
 
“Interest Period” means with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that:
 
(i)           any Interest Period which would otherwise end on a day which is
not a Business Day shall, subject to clause (iii) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 
(ii)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
 
(iii)           no Interest Period shall end after the Termination Date.
 
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Issuing Lender” means (i) each JLA Issuing Bank, each in its capacity as an
issuer of Letters of Credit under Section 3.02, and each of their respective
successor or successors in such capacity, (ii) any other Lender approved as an
“Issuing Lender” pursuant to Section 3.01, and (iii) each issuer of an Existing
Letter of Credit, subject in each case to the Fronting Sublimit.
 
“JLA Issuing Bank” means Wells Fargo Bank, Bank of America, N.A., The Royal Bank
of Scotland plc., Citibank, N.A., JPMorgan Chase Bank, N.A. and Morgan Stanley
Bank, N.A.
 
“Joint Lead Arrangers” means Wells Fargo Securities, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, RBS Securities Inc., Citigroup Global Markets Inc.,
J.P. Morgan Securities LLC and Morgan Stanley Senior Funding, Inc., each in
their capacity as joint lead arranger and joint bookrunner in respect of this
Agreement.
 
“Lender” means each bank or other lending institution listed in Appendix A as
having a Commitment, each Eligible Assignee that becomes a Lender pursuant to
Section 9.06(c) and their respective successors and shall include, as the
context may require, each Issuing Lender and the Swingline Lender in such
capacity.
 
“Lender Default” means (i) the failure (which has not been cured) of any Lender
to (a) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (b) pay
to the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, or (ii) a Lender having notified the
Borrower, the Administrative Agent or any Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), or (iii) the failure, within three Business
Days after written request by the Administrative Agent or the Borrower, of a
Lender to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
a Lender Default in effect pursuant to this clause (iii) shall be cured upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (iv) a Lender has, or has a direct or indirect parent company that
has, (a) become the subject of a proceeding under any Debtor Relief Law, or (b)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender Default shall not exist solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
 
“Letter of Credit” means an Existing Letter of Credit or an Additional Letter of
Credit, and “Letters of Credit” means any combination of the foregoing.
 
“Letter of Credit Fee” has the meaning set forth in Section 2.07(b).
 
“Letter of Credit Liabilities” means, for any Lender at any time, the product
derived by multiplying (i) the sum, without duplication, of (A) the aggregate
amount that is (or may thereafter become) available for drawing under all
Letters of Credit outstanding at such time plus (B) the aggregate unpaid amount
of all Reimbursement Obligations outstanding at such time by (ii) such Lender’s
Commitment Ratio.
 
“Letter of Credit Request” has the meaning set forth in Section 3.03.
 
“LIBOR Market Index Rate” means, for any day, the rate for 1 month U.S. dollar
deposits as reported on Reuters Screen LIBOR01 (or any applicable successor
page) as of 11:00 a.m., London time, for such day, provided, if such day is not
a London Business Day, the immediately preceding London Business Day (or if not
so reported, then as determined by the Swingline Lender from another recognized
source or interbank quotation).
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.
 
“Loan” means a Base Rate Loan, whether such loan is a Revolving Loan or
Swingline Loan, or a Euro-Dollar Loan, and “Loans” means any combination of the
foregoing.
 
“Loan Documents” means this Agreement and the Notes.
 
“London Business Day” means a day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
 
“London Interbank Offered Rate” means:
 
(i)           for any Euro-Dollar Loan for any Interest Period, the interest
rate for deposits in Dollars for a period of time comparable to such Interest
Period which appears on Reuters Screen LIBOR01 (or any applicable successor
page) at approximately 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period; provided, however, that if more than one such
rate is specified on Reuters Screen LIBOR01 (or any applicable successor page),
the applicable rate shall be the arithmetic mean of all such rates (rounded
upwards, if necessary, to the nearest 1/100 of 1%).  If for any reason such rate
is not available on Reuters Screen LIBOR01 (or any applicable successor page),
the term “London Interbank Offered Rate” means for any Interest Period, the
arithmetic mean of the rate per annum at which deposits in Dollars are offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 A.M. (London time) two Business Days before the first day
of such Interest Period in an amount approximately equal to the principal amount
of the Euro-Dollar Loan of Wells Fargo Bank to which such Interest Period is to
apply and for a period of time comparable to such Interest Period.  To the
extent that a comparable or successor rate is chosen by the Administrative Agent
in connection with any rate set forth in this clause (i), such comparable or
successor rate shall be applied in a manner consistent with market practice;
provided, however, that if any such rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.
 
(ii)           for any interest rate calculation with respect to a Base Rate
Loan, the interest rate for deposits in Dollars for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
Reuters Screen LIBOR01 (or any applicable successor page) at approximately 11:00
A.M. (London time) on such date of determination (provided that if such day is
not a Business Day for which a London Interbank Offered Rate is quoted, the next
preceding Business Day for which a London Interbank Offered Rate is quoted);
provided, however, that if more than one such rate is specified on Reuters
Screen LIBOR01 (or any applicable successor page), the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%).  If for any reason such rate is not available on Reuters
Screen LIBOR01 (or any applicable successor page), the term “London Interbank
Offered Rate” means for any applicable one-month interest period, the arithmetic
mean of the rate per annum at which deposits in Dollars are offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time) on such date of determination (provided
that if such day is not a Business Day for which a London Interbank Offered Rate
is quoted, the next preceding Business Day for which a London Interbank Offered
Rate is quoted) in an amount approximately equal to the principal amount of the
Base Rate Loan of Wells Fargo Bank.  To the extent that a comparable or
successor rate is chosen by the Administrative Agent in connection with any rate
set forth in this clause (ii), such comparable or successor rate shall be
applied in a manner consistent with market practice; provided, however, that if
any such rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
 
“Mandatory Letter of Credit Borrowing” has the meaning set forth in
Section 3.09.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Borrower  or the
Borrower and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Borrower to perform its obligations under this Agreement,
the Notes or the other Loan Documents or (iii) a material adverse effect on the
validity or enforceability of this Agreement, the Notes or any of the other Loan
Documents.
 
“Material Debt” means Debt (other than the Notes) of the Borrower in a principal
or face amount exceeding $50,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000. For the avoidance of doubt, where any two
or more Plans, which individually do not have Unfunded Liabilities in excess of
$50,000,000, but collectively have aggregate Unfunded Liabilities in excess of
$50,000,000, all references to Material Plan shall be deemed to apply to such
Plans as a group.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.
 
“New Lender” means with respect to any event described in Section 2.08(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non-Defaulting Lenders” means any two or more of such Lenders.
 
“Non-Extending Lender” has the meaning set forth in Section 2.08(d)(ii).
 
“Non-Recourse Debt” means Debt that is nonrecourse to the Borrower or any asset
of the Borrower.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.17(e).
 
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
issued at the request of a Lender evidencing the obligation of the Borrower to
repay outstanding Revolving Loans or Swingline Loans, as applicable.
 
“Notice of Borrowing” has the meaning set forth in Section 2.03.
 
“Notice of Conversion/Continuation” has the meaning set forth in
Section 2.06(d)(ii).
 
“Obligations” means:
 
(i)           all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
Loan, fees payable or Reimbursement Obligation under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
 
(ii)           all other amounts now or hereafter payable by the Borrower and
all other obligations or liabilities now existing or hereafter arising or
incurred (including, without limitation, any amounts which accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower, whether or not allowed or
allowable as a claim in any such proceeding) on the part of the Borrower
pursuant to this Agreement or any other Loan Document;
 
(iii)           all expenses of the Agents as to which such Agents have a right
to reimbursement under Section 9.03(a) hereof or under any other similar
provision of any other Loan Document;
 
(iv)           all amounts paid by any Indemnitee as to which such Indemnitee
has the right to reimbursement under Section 9.03 hereof or under any other
similar provision of any other Loan Document; and
 
(v)           in the case of each of clauses (i) through (iv) above, together
with all renewals, modifications, consolidations or extensions thereof.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Optional Increase” has the meaning set forth in Section 2.19(a).
 
“Other Taxes” has the meaning set forth in Section 2.17(b).
 
“Participant” has the meaning set forth in Section 9.06(b).
 
“Participant Register” has the meaning set forth in Section 9.06(b).
 
“Patriot Act” has the meaning set forth in Section 9.13.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Business” with respect to any Person means a business that is the
same or similar to the business of the Borrower or any Subsidiary as of the
Effective Date, or any business reasonably related thereto.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Prime Rate” means the rate of interest publicly announced by Wells Fargo Bank
from time to time as its Prime Rate.
 
“Public Reporting Company” means a company subject to the periodic reporting
requirements of the Securities and Exchange Act of 1934.
 
“PUC” means the Pennsylvania Public Utility Commission.
 
“Quarterly Date” means the last Business Day of each of March, June, September
and December.
 
“Rating Agency” means S&P or Moody’s, and “Rating Agencies” means both of them.
 
“Register” has the meaning set forth in Section 9.06(e).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Reimbursement Obligations” means at any time all obligations of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.07 for amounts paid by the
Issuing Lenders in respect of drawings under Letters of Credit, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 3.09.
 
“Replacement Date” has the meaning set forth in Section 2.08(b).
 
“Replacement Lender” has the meaning set forth in Section 2.08(b).
 
“Required Lenders” means at any time Non-Defaulting Lenders having at least 51%
of the aggregate amount of the Commitments of all Non-Defaulting Lenders or, if
the Commitments shall have been terminated, having at least 51% of the aggregate
amount of the Revolving Outstandings of the Non-Defaulting Lenders at such time.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person
 
“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.08(b).
 
“Revolving” means, when used with respect to (i) a Borrowing, a Borrowing made
by the Borrower under Section 2.01, as identified in the Notice of Borrowing
with respect thereto, a Borrowing of Revolving Loans to refund outstanding
Swingline Loans pursuant to Section 2.02(b)(i), or a Mandatory Letter of Credit
Borrowing and (ii) a Loan, a Loan made under Section 2.01; provided, that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Conversion/Continuation, the term “Revolving Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
 
“Revolving Outstandings” means at any time, with respect to any Lender, the sum
of (i) the aggregate principal amount of such Lender’s outstanding Revolving
Loans plus (ii) the aggregate amount of such Lender’s Swingline Exposure plus
(iii) the aggregate amount of such Lender’s Letter of Credit Liabilities.
 
“Revolving Outstandings Excess” has the meaning set forth in Section 2.09.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill Financial
Inc., a New York corporation, and its successors or, absent any such successor,
such nationally recognized statistical rating organization as the Borrower and
the Administrative Agent may select.
 
“Sanctions” means sanctions administered or enforced by OFAC, the U.S. State
Department, the European Union or Her Majesty’s Treasury.
 
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of comprehensive territorial Sanctions (currently, Cuba, Iran,
North Korea, Sudan, and Syria).
 
“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are, (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.
 
“SEC” means the Securities and Exchange Commission.
 
“Subsidiary” means any Corporation, a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Borrower or one or more other
Subsidiaries of the Borrower.
 
“Swingline Borrowing” means a Borrowing made by the Borrower under Section 2.02,
as identified in the Notice of Borrowing with respect thereto.
 
“Swingline Exposure” means, for any Lender at any time, the product derived by
multiplying (i) the aggregate principal amount of all outstanding Swingline
Loans at such time by (ii) such Lender’s Commitment Ratio.
 
“Swingline Lender” means Wells Fargo Bank, in its capacity as Swingline Lender.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.02.
 
“Swingline Sublimit” means the lesser of (a) $10,000,000 and (b) the aggregate
Commitments of all Lenders.
 
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wells Fargo Bank as Administrative Agent in accordance with Section 8.09 and (b)
the Termination Date.
 
“Syndication Agents” means Bank of America, N.A. and The Royal Bank of Scotland
plc, each in its capacity as a syndication agent in respect of this Agreement.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“Taxes” has the meaning set forth in Section 2.17(a).
 
“Termination Date” means the earlier to occur of (i) the Initial Termination
Date, as may be extended from time to time pursuant to Section 2.08(d), and
(ii) the date upon which all Commitments shall have been terminated in their
entirety in accordance with this Agreement.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
 
“Wells Fargo Bank” means Wells Fargo Bank, National Association, and its
successors.
 
“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors
and assigns.
 
“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors’
qualifying shares) is at the time directly or indirectly owned by such Person.
 
ARTICLE II
THE CREDITS
 
Section 2.01                      Commitments to Lend.  Each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to the Borrower pursuant to this Section 2.01 from time to time
during the Availability Period in amounts such that its Revolving Outstandings
shall not exceed its Commitment; provided, that, immediately after giving effect
to each such Revolving Loan, the aggregate principal amount of all outstanding
Revolving Loans (after giving effect to any amount requested) shall not exceed
the aggregate Commitments less the sum of all outstanding Swingline Loans and
Letter of Credit Liabilities.  Each Revolving Borrowing (other than Mandatory
Letter of Credit Borrowings) shall be in an aggregate principal amount of
$10,000,000 or any larger integral multiple of $1,000,000 (except that any such
Borrowing may be in the aggregate amount of the unused Commitments) and shall be
made from the several Lenders ratably in proportion to their respective
Commitments.  Within the foregoing limits, the Borrower may borrow under this
Section 2.01, repay, or, to the extent permitted by Section 2.10, prepay,
Revolving Loans and reborrow under this Section 2.01.
 
Section 2.02                      Swingline Loans.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time from the Effective Date through, but not including, the
Swingline Termination Date; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (i) the aggregate Commitments less the sum of the
aggregate principal amount of all outstanding Revolving Loans and all
outstanding Letter of Credit Liabilities and (ii) the Swingline Sublimit; and
provided further, that the Borrower shall not use the proceeds of any Swingline
Loan to refinance any outstanding Swingline Loan.  Each Swingline Loan shall be
in an aggregate principal amount of $2,000,000 or any larger integral multiple
of $500,000 (except that any such Borrowing may be in the aggregate amount of
the unused Swingline Sublimit).  Within the foregoing limits, the Borrower may
borrow, repay and reborrow Swingline Loans, in each case under this Section
2.02. Each Swingline Loan shall be a Base Rate Loan.
 
(b)           Refunding.
 
(i)           Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender.  Such refundings shall be made by the Lenders in accordance
with their respective Commitment Ratios and shall thereafter be reflected as
Revolving Loans of the Lenders on the books and records of the Administrative
Agent.  Each Lender shall fund its respective Commitment Ratio of Revolving
Loans as required to repay Swingline Loans outstanding to the Swingline Lender
upon demand by the Swingline Lender but in no event later than 1:00 P.M.
(Charlotte, North Carolina time) on the next succeeding Business Day after such
demand is made.  No Lender’s obligation to fund its respective Commitment Ratio
of a Swingline Loan shall be affected by any other Lender’s failure to fund its
Commitment Ratio of a Swingline Loan, nor shall any Lender’s Commitment Ratio be
increased as a result of any such failure of any other Lender to fund its
Commitment Ratio of a Swingline Loan.
 
(ii)           The Borrower shall pay to the Swingline Lender on demand, and in
no case more than fourteen (14) days after the date that such Swingline Loan is
made, the amount of such Swingline Loan to the extent amounts received from the
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded.  If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Lenders in accordance with their respective Commitment Ratios (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 8.05 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable).
 
(iii)           Each Lender acknowledges and agrees that its obligation to
refund Swingline Loans (other than Swingline Loans extended after the occurrence
and during the continuation of an Event of Default of which the Administrative
Agent has received notice in the manner required pursuant to Section 8.05 and
which such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable) in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV.  Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 7.01(h) or (i) shall have occurred, each Lender
will, on the date the applicable Revolving Loan would have been made, purchase
an undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Commitment Ratio of the aggregate amount of such Swingline
Loan.  Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount.  Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).
 
Section 2.03                      Notice of Borrowings.  The Borrower shall give
the Administrative Agent notice substantially in the form of Exhibit A-1 hereto
(a “Notice of Borrowing”) not later than (a) 11:30 A.M. (Charlotte, North
Carolina time) on the date of each Base Rate Borrowing and (b) 12:00 Noon
(Charlotte, North Carolina time) on the third Business Day before each
Euro-Dollar Borrowing, specifying:
 
(i)           the date of such Borrowing, which shall be a Business Day;
 
(ii)           the aggregate amount of such Borrowing;
 
(iii)           whether such Borrowing is comprised of Revolving Loans or a
Swingline Loan;
 
(iv)           in the case of a Revolving Borrowing, the initial Type of the
Loans comprising such Borrowing; and
 
(v)           in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.
 
Notwithstanding the foregoing, no more than six (6) Groups of Euro-Dollar Loans
shall be outstanding at any one time, and any Loans which would exceed such
limitation shall be made as Base Rate Loans.
 
Section 2.04                      Notice to Lenders; Funding of Revolving Loans
and Swingline Loans.
 
(a)           Notice to Lenders.  Upon receipt of a Notice of Borrowing (other
than in respect of a Borrowing of a Swingline Loan), the Administrative Agent
shall promptly notify each Lender of such Lender’s ratable share (if any) of the
Borrowing referred to in the Notice of Borrowing, and such Notice of Borrowing
shall not thereafter be revocable by the Borrower.
 
(b)           Funding of Loans.  Not later than (a) 1:00 P.M. (Charlotte, North
Carolina time) on the date of each Base Rate Borrowing and (b) 12:00 Noon
(Charlotte, North Carolina time) on the date of each Euro-Dollar Borrowing, each
Lender shall make available its ratable share of such Borrowing, in Federal or
other funds immediately available in Charlotte, North Carolina, to the
Administrative Agent at its address referred to in Section 9.01.  Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall apply any
funds so received in respect of a Borrowing available to the Borrower at the
Administrative Agent’s address not later than (a) 3:00 P.M. (Charlotte, North
Carolina time) on the date of each Base Rate Borrowing and (b) 2:00 P.M.
(Charlotte, North Carolina time) on the date of each Euro-Dollar Borrowing.
Revolving Loans to be made for the purpose of refunding Swingline Loans shall be
made by the Lenders as provided in Section 2.02(b).
 
(c)           Funding By the Administrative Agent in Anticipation of Amounts Due
from the Lenders.  Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing (except in the case of a Base
Rate Borrowing, in which case prior to the time of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (b) of this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender.  Any payment by the Borrower hereunder
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make its share of a Borrowing available to the
Administrative Agent.  If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.
 
(d)           Obligations of Lenders Several.  The failure of any Lender to make
a Loan required to be made by it as part of any Borrowing hereunder shall not
relieve any other Lender of its obligation, if any, hereunder to make any Loan
on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such date of Borrowing.
 
Section 2.05                      Noteless Agreement; Evidence of Indebtedness.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 
(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c)           The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d)           Any Lender may request that its Loans be evidenced by a Note.  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender.  Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 9.06(c)) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 9.06(c), except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.
 
Section 2.06                      Interest Rates.
 
(a)           Interest Rate Options.  The Loans shall, at the option of the
Borrower and except as otherwise provided herein, be incurred and maintained as,
or converted into, one or more Base Rate Loans or Euro-Dollar Loans.
 
(b)           Base Rate Loans.  Each Loan which is made as, or converted into, a
Base Rate Loan (other than a Swingline Loan) shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made as, or converted into, a Base Rate Loan until it becomes due or is
converted into a Loan of any other Type, at a rate per annum equal to the sum of
the Base Rate for such day plus the Applicable Percentage for Base Rate Loans
for such day.  Each Loan which is made as a Swingline Loan shall bear interest
on the outstanding principal amount thereof, for each day from the date such
Loan is made until it becomes due at a rate per annum equal to the LIBOR Market
Index Rate for such day plus the Applicable Percentage for Euro-Dollar Loans for
such day.  Such interest shall, in each case, be payable quarterly in arrears on
each Quarterly Date (or, with respect to Base Rate Loans that are Swingline
Loans, as the Swingline Lender and the Borrower may otherwise agree in writing)
and, with respect to the principal amount of any Base Rate Loan (other than a
Swingline Loan) converted to a Euro-Dollar Loan, on the date such Base Rate Loan
is so converted.  Any overdue principal of or interest on any Base Rate Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate otherwise applicable to Base Rate
Loans for such day.
 
(c)           Euro-Dollar Loans.  Each Euro-Dollar Loan shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the Adjusted
London Interbank Offered Rate for such Interest Period plus the Applicable
Percentage for Euro-Dollar Loans for such day.  Such interest shall be payable
for each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof.  Any overdue principal of or interest on any Euro-Dollar Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the sum of (A) the Adjusted London Interbank Offered
Rate applicable to such Loan at the date such payment was due plus (B) the
Applicable Percentage for Euro-Dollar Loans for such day (or, if the
circumstance described in Section 2.14 shall exist, at a rate per annum equal to
the sum of 2% plus the rate applicable to Base Rate Loans for such day).
 
(d)           Method of Electing Interest Rates.
 
(i)           Subject to Section 2.06(a), the Loans included in each Revolving
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing.  Thereafter, with respect to
each Group of Loans, the Borrower shall have the option (A) to convert all or
any part of (y) so long as no Default is in existence on the date of conversion,
outstanding Base Rate Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar
Loans to Base Rate Loans; provided, in each case, that the amount so converted
shall be equal to $10,000,000 or any larger integral multiple of $1,000,000, or
(B) upon the expiration of any Interest Period applicable to outstanding
Euro-Dollar Loans, so long as no Default is in existence on the date of
continuation, to continue all or any portion of such Loans, equal to $10,000,000
and any larger integral multiple of $1,000,000 in excess of that amount as
Euro-Dollar Loans.  The Interest Period of any Base Rate Loan converted to a
Euro-Dollar Loan pursuant to clause (A) above shall commence on the date of such
conversion.  The succeeding Interest Period of any Euro-Dollar Loan continued
pursuant to clause (B) above shall commence on the last day of the Interest
Period of the Loan so continued.  Euro-Dollar Loans may only be converted on the
last day of the then current Interest Period applicable thereto or on the date
required pursuant to Section 2.18.
 
(ii)           The Borrower shall deliver a written notice of each such
conversion or continuation (a “Notice of Conversion/Continuation”) to the
Administrative Agent no later than (A) 12:00 Noon (Charlotte, North Carolina
time) at least three (3) Business Days before the effective date of the proposed
conversion to, or continuation of, a Euro Dollar Loan and (B) 11:30 A.M.
(Charlotte, North Carolina time) on the day of a conversion to a Base Rate
Loan.  A written Notice of Conversion/Continuation shall be substantially in the
form of Exhibit A-2 attached hereto and shall specify: (A) the Group of Loans
(or portion thereof) to which such notice applies, (B) the proposed
conversion/continuation date (which shall be a Business Day), (C) the aggregate
amount of the Loans being converted/continued, (D) an election between the Base
Rate and the Adjusted London Interbank Offered Rate and (E) in the case of a
conversion to, or a continuation of, Euro-Dollar Loans, the requested Interest
Period.  Upon receipt of a Notice of Conversion/Continuation, the Administrative
Agent shall give each Lender prompt notice of the contents thereof and such
Lender’s pro rata share of all conversions and continuations requested
therein.  If no timely Notice of Conversion/Continuation is delivered by the
Borrower as to any Euro-Dollar Loan, and such Loan is not repaid by the Borrower
at the end of the applicable Interest Period, such Loan shall be converted
automatically to a Base Rate Loan on the last day of the then applicable
Interest Period.
 
(e)           Determination and Notice of Interest Rates.  The Administrative
Agent shall determine each interest rate applicable to the Loans hereunder.  The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.  Any
notice with respect to Euro-Dollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to adjustments in the
Applicable Percentage applicable to such Loans after the beginning of the
Interest Period applicable thereto.  When during an Interest Period any event
occurs that causes an adjustment in the Applicable Percentage applicable to
Loans to which such Interest Period is applicable, the Administrative Agent
shall give prompt notice to the Borrower and the Lenders of such event and the
adjusted rate of interest so determined for such Loans, and its determination
thereof shall be conclusive in the absence of manifest error.
 
Section 2.07                      Fees.
 
(a)           Commitment Fees.  The Borrower shall pay to the Administrative
Agent for the account of each Lender a fee (the “Commitment Fee”) for each day
at a rate per annum equal to the Applicable Percentage for the Commitment Fee
for such day.  The Commitment Fee shall accrue from and including the Effective
Date to but excluding the last day of the Availability Period on the amount by
which such Lender’s Commitment exceeds the sum of its Revolving Outstandings
(solely for this purpose, exclusive of Swingline Exposure) on such day.  The
Commitment Fee shall be payable on the last day of each of March, June,
September and December and on the Termination Date.
 
(b)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent a fee (the “Letter of Credit Fee”) for each day at a rate
per annum equal to the Applicable Percentage for the Letter of Credit Fee for
such day.  The Letter of Credit Fee shall accrue from and including the
Effective Date to but excluding the last day of the Availability Period on the
aggregate amount available for drawing under any Letters of Credit outstanding
on such day and shall be payable for the account of the Lenders ratably in
proportion to their participations in such Letter(s) of Credit.  In addition,
the Borrower shall pay to each Issuing Lender a fee (the “Fronting Fee”) in
respect of each Letter of Credit issued by such Issuing Lender computed at the
rate of 0.20% per annum on the average amount available for drawing under such
Letter(s) of Credit.  Fronting Fees shall be due and payable quarterly in
arrears on each Quarterly Date and on the Termination Date (or such earlier date
as all Letters of Credit shall be canceled or expire).  In addition, the
Borrower agrees to pay to each Issuing Lender, upon each issuance of, payment
under, and/or amendment of, a Letter of Credit, such amount as shall at the time
of such issuance, payment or amendment be the administrative charges and
expenses which such Issuing Lender is customarily charging for issuances of,
payments under, or amendments to letters of credit issued by it.
 
(c)           Payments.  Except as otherwise provided in this Section 2.07,
accrued fees under this Section 2.07 in respect of Loans and Letter of Credit
Liabilities shall be payable quarterly in arrears on each Quarterly Date, on the
last day of the Availability Period and, if later, on the date the Loans and
Letter of Credit Liabilities shall be repaid in their entirety.  Fees paid
hereunder shall not be refundable under any circumstances.
 
Section 2.08                      Adjustments of Commitments.
 
(a)           Optional Termination or Reductions of Commitments (Pro-Rata).  The
Borrower may, upon at least three Business Days’ prior written notice to the
Administrative Agent, permanently (i) terminate the Commitments, if there are no
Revolving Outstandings at such time or (ii) ratably reduce from time to time by
a minimum amount of $10,000,000 or any larger integral multiple of $5,000,000,
the aggregate amount of the Commitments in excess of the aggregate Revolving
Outstandings.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify the Lenders.  If the Commitments are terminated in their
entirety, all accrued fees shall be payable on the effective date of such
termination.
 
(b)           Replacement of Lenders; Optional Termination of Commitments
(Non-Pro-Rata).  If (i) any Lender has demanded compensation or indemnification
pursuant to Sections 2.14, 2.15, 2.16 or 2.17, (ii) the obligation of any Lender
to make Euro-Dollar Loans has been suspended pursuant to Section 2.15 or
(iii) any Lender is a Defaulting Lender (each such Lender described in clauses
(i), (ii) or (iii) being a “Retiring Lender”), the Borrower shall have the
right, if no Default then exists, to replace such Lender with one or more
Eligible Assignees (which may be one or more of the Continuing Lenders) (each a
“Replacement Lender” and, collectively, the “Replacement Lenders”) reasonably
acceptable to the Administrative Agent.  The replacement of a Retiring Lender
pursuant to this Section 2.08(b) shall be effective on the tenth Business Day
(the “Replacement Date”) following the date of notice given by the Borrower of
such replacement to the Retiring Lender and each Continuing Lender through the
Administrative Agent, subject to the satisfaction of the following conditions:
 
(i)           the Replacement Lender shall have satisfied the conditions to
assignment and assumption set forth in Section 9.06(c) (with all fees payable
pursuant to Section 9.06(c) to be paid by the Borrower) and, in connection
therewith, the Replacement Lender(s) shall pay:
 
(A)           to the Retiring Lender an amount equal in the aggregate to the sum
of (x) the principal of, and all accrued but unpaid interest on, all outstanding
Loans of the Retiring Lender, (y) all unpaid drawings that have been funded by
(and not reimbursed to) the Retiring Lender under Section 3.10, together with
all accrued but unpaid interest with respect thereto and (z) all accrued but
unpaid fees owing to the Retiring Lender pursuant to Section 2.07; and
 
(B)           to the Swingline Lender an amount equal to the aggregate amount
owing by the Retiring Lender to the Swingline Lender in respect of all unpaid
refundings of Swingline Loans requested by the Swingline Lender pursuant to
Section 2.02(b)(i), to the extent such amount was not theretofore funded by such
Retiring Lender; and
 
(C)           to the Issuing Lenders an amount equal to the aggregate amount
owing by the Retiring Lender to the Issuing Lenders as reimbursement pursuant to
Section 3.09, to the extent such amount was not theretofore funded by such
Retiring Lender; and
 
(ii)           the Borrower shall have paid to the Administrative Agent for the
account of the Retiring Lender an amount equal to all obligations owing to the
Retiring Lender by the Borrower pursuant to this Agreement and the other Loan
Documents (other than those obligations of the Borrower referred to in
clause (i)(A) above).
 
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder and shall succeed to the obligations of the Retiring
Lender with respect to outstanding Swingline Loans and Letters of Credit to the
extent of the Commitment of the Retiring Lender assumed by such Replacement
Lender, and the Retiring Lender shall cease to constitute a Lender hereunder;
provided, that the provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this
Agreement shall continue to inure to the benefit of a Retiring Lender with
respect to any Loans made, any Letters of Credit issued or any other actions
taken by such Retiring Lender while it was a Lender.
 
In lieu of the foregoing, subject to Section 2.08(e), upon express written
consent of Continuing Lenders holding more than 50% of the aggregate amount of
the Commitments of the Continuing Lenders, the Borrower shall have the right to
permanently terminate the Commitment of a Retiring Lender in full.  Upon payment
by the Borrower to the Administrative Agent for the account of the Retiring
Lender of an amount equal to the sum of (i) the aggregate principal amount of
all Loans and Reimbursement Obligations owed to the Retiring Lender and (ii) all
accrued interest, fees and other amounts owing to the Retiring Lender hereunder,
including, without limitation, all amounts payable by the Borrower to the
Retiring Lender under Sections 2.12, 2.16, 2.17 or 9.03, such Retiring Lender
shall cease to constitute a Lender hereunder; provided, that the provisions of
Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall inure to the benefit
of a Retiring Lender with respect to any Loans made, any Letters of Credit
issued or any other actions taken by such Retiring Lender while it was a Lender.
 
(c)           Optional Termination of Defaulting Lender Commitment
(Non-Pro-Rata).  At any time a Lender is a Defaulting Lender, subject to
Section 2.08(e), the Borrower may terminate in full the Commitment of such
Defaulting Lender by giving notice to such Defaulting Lender and the
Administrative Agent, provided, that, (i) at the time of such termination,
(A) no Default has occurred and is continuing (or alternatively, the Required
Lenders shall consent to such termination) and (B) either (x) no Revolving Loans
or Swingline Loans are outstanding or (y) the aggregate Revolving Outstandings
of such Defaulting Lender in respect of Revolving Loans is zero;
(ii) concurrently with such termination, the aggregate Commitments shall be
reduced by the Commitment of the Defaulting Lender; and (iii) concurrently with
any subsequent payment of interest or fees to the Lenders with respect to any
period before the termination of a Defaulting Lender’s Commitment, the Borrower
shall pay to such Defaulting Lender its ratable share (based on its Commitment
Ratio before giving effect to such termination) of such interest or fees, as
applicable.  The termination of a Defaulting Lender’s Commitment pursuant to
this Section 2.08(c) shall not be deemed to be a waiver of any right that the
Borrower, Administrative Agent, any Issuing Lender or any other Lender may have
against such Defaulting Lender.
 
(d)           Termination Date; Optional Extensions.
 
(i)           The Commitments shall terminate on the Termination Date.
 
(ii)           The Borrower may, by sending an Extension Letter to the
Administrative Agent (in which case the Administrative Agent shall promptly
deliver a copy to each of the Lenders), not less than thirty (30) nor more than
ninety (90) days prior to the first or second anniversary of the date hereof
(each such anniversary, the “Extension Date”), or at both times, request that
the Lenders extend the Termination Date then in effect (the “Current Termination
Date”) so that it will occur one year after the Current Termination Date.  Each
Lender, acting in its sole discretion, may, by notice to the Administrative
Agent given no later than fifteen (15) days prior to the first or second annual
anniversary of the date hereof, as applicable (the “Election Date”), advise the
Administrative Agent in writing whether or not it agrees to such extension (each
Lender to respond negatively to such request being referred to herein as a
“Non-Extending Lender”); provided, that, any Lender not responding to such
request within such time period shall be deemed to be a Non-Extending
Lender.  The election of any Lender to agree to such extension shall not
obligate any other Lender to agree.
 
(iii)           (A) If Lenders holding Commitments that aggregate at least 51%
of the aggregate Commitments of the Lenders on or prior to the Election Date
shall not have agreed to extend the Termination Date, then the Current
Termination Date shall not be so extended and the outstanding principal balance
of all loans and other amounts payable hereunder shall be due and payable on the
Current Termination Date.  (B) If (and only if) Lenders holding Commitments that
aggregate at least 51% of the aggregate Revolving Commitments of the Lenders on
or prior to the Election Date shall have agreed to extend the Current
Termination Date, then the Termination Date applicable to the Lenders that are
Extending Lenders shall, as of the Extension Date, be the day that is one year
after the Current Termination Date.  In the event of such extension, the
Commitment of each Non-Extending Lender shall terminate on the Current
Termination Date applicable to such Non-Extending Lender, all Loans and other
amounts payable hereunder to such Non-Extending Lender shall become due and
payable on such Current Termination Date and the aggregate Commitments of the
Lenders hereunder shall be reduced by the aggregate Commitments of Non-Extending
Lenders so terminated on and after such Current Termination Date.  Each
Non-Extending Lender shall be required to maintain its original Commitment up to
the Termination Date, or Current Termination Date, as applicable, to which such
Non-Extending Lender had previously agreed.
 
(iv)           In the event that the conditions of clause (B) of paragraph (iii)
above have been satisfied, the Borrower shall have the right on or before the
applicable Extension Date, at its own expense, to require any Non-Extending
Lender to transfer and assign without recourse or representation (except as to
title and the absence of Liens created by it) (in accordance with and subject to
the restrictions contained in Section 9.06(c)) all its interests, rights and
obligations under the Loan Documents (including with respect to any Letter of
Credit Liabilities) to one or more Eligible Assignees (which may include any
Lender) (each, an “Additional Commitment Lender”), provided, that (x) such
Additional Commitment Lender, if not already a Lender hereunder, shall be
subject to the approval of the Administrative Agent, the Swingline Lender and
the Issuing Lenders (not to be unreasonably withheld), (y) such assignment shall
become effective as of the applicable Extension Date and (z) the Additional
Commitment Lender shall pay to such Non-Extending Lender in immediately
available funds on the effective date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by such Non-Extending
Lender hereunder and all other amounts accrued for such Non-Extending Lender’s
account or owed to it hereunder.
 
(v)           Notwithstanding the foregoing, no extension of the Termination
Date pursuant to this Section 2.08(d) shall become effective unless, on the
Extension Date, (i) the conditions set forth in Section 4.02 shall be satisfied
(with all references in such paragraphs to the making of a Loan or issuance of a
Letter of Credit being deemed to be references to the extension of the
Commitments on the Extension Date), (ii) any necessary governmental, regulatory
and third party approvals, including, without limitation any PUC and/or FERC
approval required to authorize the extension of the Termination Date shall be in
full force and effect, in each case without any action being taken by any
competent authority which could restrain or prevent such transaction or impose,
in the reasonable judgment of the Administrative Agent, materially adverse
conditions upon the consummation of the extension of the Termination Date and
(iii) the Administrative Agent shall have received (a) a certificate to that
effect, with any necessary governmental, regulatory or third party approvals
attached thereto, dated the Extension Date and executed by a Responsible Officer
of the Borrower and (b) opinions of counsel for the Borrower, addressed to the
Administrative Agent and each Lender, dated the Extension Date, in form and
substance satisfactory to the Administrative Agent.
 
(e)           Redetermination of Commitment Ratios.  On the date of termination
of the Commitment of a Retiring Lender or Defaulting Lender pursuant to
Section 2.08(b) or (c), or, if the Termination Date has been extended pursuant
to Section 2.08(d) with respect to some, but not all, Lenders, the date on which
the Current Termination Date with respect to Non-Extending Lenders occurs, the
Commitment Ratios of the Continuing Lenders or the Extending Lenders, as
applicable, shall be redetermined after giving effect thereto, and the
participations of the Continuing Lenders or the Extending Lenders, as
applicable, in and obligations of the Continuing Lenders or Extending Lenders,
as applicable, in respect of any then outstanding Swingline Loans and Letters of
Credit shall thereafter be based upon such redetermined Commitment Ratios (as
adjusted pursuant to Sections 2.19 and 2.20).  The right of the Borrower to
effect such a termination pursuant to Section 2.08(b) or (c) is conditioned on
there being sufficient unused availability in the Commitments of the Continuing
Lenders such that the aggregate Revolving Outstandings will not exceed the
aggregate Commitments after giving effect to such termination and
redetermination.
 
Section 2.09                      Maturity of Loans; Mandatory Prepayments.
 
(a)           Scheduled Repayments and Prepayments of Loans; Overline
Repayments.
 
(i)           The Revolving Loans shall mature on the Termination Date, and any
Revolving Loans, Swingline Loans and Letter of Credit Liabilities then
outstanding (together with accrued interest thereon and fees in respect thereof)
shall be due and payable or, in the case of Letters of Credit, cash
collateralized pursuant to Section 2.09(a)(ii), on such date.
 
(ii)           If on any date the aggregate Revolving Outstandings exceed the
aggregate amount of the Commitments (such excess, a “Revolving Outstandings
Excess”), the Borrower shall prepay, and there shall become due and payable
(together with accrued interest thereon) on such date, an aggregate principal
amount of Revolving Loans and/or Swingline Loans equal to such Revolving
Outstandings Excess.  If, at a time when a Revolving Outstandings Excess exists
and (x) no Revolving Loans or Swingline Loans are outstanding or (y) the
Commitment has been terminated pursuant to this Agreement and, in either case,
any Letter of Credit Liabilities remain outstanding, then, in either case, the
Borrower shall cash collateralize any Letter of Credit Liabilities by depositing
into a cash collateral account established and maintained (including the
investments made pursuant thereto) by the Administrative Agent pursuant to a
cash collateral agreement in form and substance satisfactory to the
Administrative Agent an amount in cash equal to the then outstanding Letter of
Credit Liabilities.  In determining Revolving Outstandings for purposes of this
clause (ii), Letter of Credit Liabilities shall be reduced to the extent that
they are cash collateralized as contemplated by this Section 2.09(a)(ii).
 
(b)           Applications of Prepayments and Reductions.
 
(i)           Each payment or prepayment of Loans pursuant to this Section 2.09
shall be applied ratably to the respective Loans of all of the Lenders.
 
(ii)           Each payment of principal of the Loans shall be made together
with interest accrued on the amount repaid to the date of payment.
 
(iii)           Each payment of the Loans shall be applied to such Groups of
Loans as the Borrower may designate (or, failing such designation, as determined
by the Administrative Agent).
 
Section 2.10                      Optional Prepayments and Repayments.
 
(a)           Prepayments of Loans.  Other than in respect of Swingline Loans,
the repayment of which is governed pursuant to Section 2.02(b), subject to
Section 2.12, the Borrower may (i) upon at least one (1) Business Day’s notice
to the Administrative Agent, prepay any Base Rate Borrowing or (ii) upon at
least three (3) Business Days’ notice to the Administrative Agent, prepay any
Euro-Dollar Borrowing, in each case in whole at any time, or from time to time
in part in amounts aggregating $10,000,000 or any larger integral multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment.  Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Lenders included in such
Borrowing.
 
(b)           Notice to Lenders.  Upon receipt of a notice of prepayment
pursuant to Section 2.10(a), the Administrative Agent shall promptly notify each
Lender of the contents thereof and of such Lender’s ratable share (if any) of
such prepayment, and such notice shall not thereafter be revocable by the
Borrower.
 
Section 2.11                      General Provisions as to Payments.
 
(a)           Payments by the Borrower.  The Borrower shall make each payment of
principal of and interest on the Loans and Letter of Credit Liabilities and fees
hereunder (other than fees payable directly to the Issuing Lenders) not later
than 12:00 Noon (Charlotte, North Carolina time) on the date when due, without
set-off, counterclaim or other deduction, in Federal or other funds immediately
available in Charlotte, North Carolina, to the Administrative Agent at its
address referred to in Section 9.01.  The Administrative Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders.  Whenever any payment of
principal of or interest on the Base Rate Loans or Letter of Credit Liabilities
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  Whenever
any payment of principal of or interest on the Euro-Dollar Loans shall be due on
a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day.  If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
 
(b)           Distributions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date,
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
 
Section 2.12                      Funding Losses.  If the Borrower makes any
payment of principal with respect to any Euro-Dollar Loan pursuant to the terms
and provisions of this Agreement (any conversion of a Euro-Dollar Loan to a Base
Rate Loan pursuant to Section 2.18 being treated as a payment of such
Euro-Dollar Loan on the date of conversion for purposes of this Section 2.12) on
any day other than the last day of the Interest Period applicable thereto, or
the last day of an applicable period fixed pursuant to Section 2.06(c), or if
the Borrower fails to borrow, convert or prepay any Euro-Dollar Loan after
notice has been given in accordance with the provisions of this Agreement, or in
the event of payment in respect of any Euro-Dollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.08(b), the Borrower shall reimburse each Lender
within fifteen (15) days after demand for any resulting loss or expense incurred
by it (and by an existing Participant in the related Loan), including, without
limitation, any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or failure to borrow or prepay; provided, that such Lender shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.
 
Section 2.13                      Computation of Interest and Fees.  Interest on
Loans based on the Prime Rate hereunder and Letter of Credit Fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed.  All other interest and fees shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
 
Section 2.14                      Basis for Determining Interest Rate
Inadequate, Unfair or Unavailable.  If on or prior to the first day of any
Interest Period for any Euro-Dollar Loan:  (a)  Lenders having 50% or more of
the aggregate amount of the Commitments advise the Administrative Agent that the
Adjusted London Interbank Offered Rate as determined by the Administrative
Agent, will not adequately and fairly reflect the cost to such Lenders of
funding their Euro-Dollar Loans for such Interest Period; or (b) the
Administrative Agent shall determine that no reasonable means exists for
determining the Adjusted London Interbank Offered Rate, the Administrative Agent
shall forthwith give notice thereof to the Borrower and the Lenders, whereupon,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans shall be suspended; and (ii) each outstanding
Euro-Dollar Loan shall be converted into a Base Rate Loan on the last day of the
current Interest Period applicable thereto.  Unless the Borrower notifies the
Administrative Agent at least two (2) Business Days before the date of (or, if
at the time the Borrower receives such notice the day is the date of, or the
date immediately preceding, the date of such Euro-Dollar Borrowing, by 10:00
A.M. (Charlotte, North Carolina time) on the date of) any Euro-Dollar Borrowing
for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.
 
Section 2.15                      Illegality.  If, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation, or any change
in any applicable law, rule or regulation, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or its Euro-Dollar Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender (or its Euro-Dollar Lending Office) to make, maintain or fund its
Euro-Dollar Loans and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower, whereupon until such Lender notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Euro-Dollar Loans, or to
convert outstanding Loans into Euro-Dollar Loans, shall be suspended.  Before
giving any notice to the Administrative Agent pursuant to this Section, such
Lender shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.  If such
notice is given, each Euro-Dollar Loan of such Lender then outstanding shall be
converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Lender may lawfully
continue to maintain and fund such Loan to such day or (b) immediately if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Loan to such day.
 
Section 2.16                      Increased Cost and Reduced Return.
 
(a)           Increased Costs.  If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against Letters of Credit issued or participated in by, assets of,
deposits with or for the account of or credit extended by, any Lender (or its
Applicable Lending Office), (ii) subject any Lender or the Issuing Lender to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Euro-Dollar Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (other than (A) Taxes, (B) Other Taxes, (C) the imposition of,
or any change in the rate of, any taxes described in clauses (i) through (iv) of
the definition of Taxes in Section 2.17(a) and (D) Taxes attributable to a
Lender’s or an Issuing Lender’s failure to comply with Section 2.17(e)) or (iii)
impose on any Lender (or its Applicable Lending Office) or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Euro-Dollar Loans, Notes, obligation to make Euro-Dollar
Loans or obligations hereunder in respect of Letters of Credit, and the result
of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or of
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto, then, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts,
as determined by such Lender in good faith, as will compensate such Lender for
such increased cost or reduction, solely to the extent that any such additional
amounts were incurred by the Lender within ninety (90) days of such demand.
 
(b)           Capital Adequacy.  If any Lender shall have determined that, after
the Effective Date, the adoption of any applicable law, rule or regulation
regarding capital adequacy or liquidity, or any change in any such law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender (or any Person controlling such Lender)
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender (or any Person controlling such Lender) could have achieved
but for such adoption, change, request or directive (taking into consideration
its policies with respect to capital adequacy), then from time to time, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand.
 
(c)           Notices.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, that will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.  A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
 
(d)           Notwithstanding anything to the contrary herein, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law” under this Article II regardless of the date enacted,
adopted or issued.
 
Section 2.17                      Taxes.
 
(a)           Payments Net of Certain Taxes.  Any and all payments made by the
Borrower to or for the account of any Lender or any Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any and all present or future taxes, duties, levies, imposts, deductions,
charges and withholdings and all liabilities with respect thereto, excluding:
(i) taxes imposed on or measured by the net income (including branch profits or
similar taxes) of, and gross receipts, franchise or similar taxes imposed on,
any Agent or any Lender by the jurisdiction (or subdivision thereof) under the
laws of which such Lender or Agent is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, (ii) in the case of each Lender, any
United States withholding tax imposed on such payments, but only to the extent
that such Lender is subject to United States withholding tax at the time such
Lender first becomes a party to this Agreement or changes its Applicable Lending
Office, (iii) any backup withholding tax imposed by the United States (or any
state or locality thereof) on a Lender or Administrative Agent, and (iv) any
taxes imposed by FATCA (all such nonexcluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any other Loan Document to
any Lender or any Agent, (i) the sum payable shall be increased as necessary so
that after making all such required deductions (including deductions applicable
to additional sums payable under this Section 2.17(a)) such Lender or Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Administrative Agent, for delivery to such Lender,
the original or a certified copy of a receipt evidencing payment thereof.
 
(b)           Other Taxes.  In addition, the Borrower agrees to pay any and all
present or future stamp or court or documentary taxes and any other excise or
property taxes, or similar charges or levies, which arise from any payment made
pursuant to this Agreement, any Note or any other Loan Document or from the
execution, delivery, performance, registration or enforcement of, or otherwise
with respect to, this Agreement, any Note or any other Loan Document
(collectively, “Other Taxes”).
 
(c)           Indemnification.  The Borrower agrees to indemnify each Lender and
each Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 2.17(c)), whether or not correctly or legally
asserted, paid by such Lender or Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto as certified in good faith to the Borrower by each Lender or Agent
seeking indemnification pursuant to this Section 2.17(c).  This indemnification
shall be paid within 15 days after such Lender or Agent (as the case may be)
makes demand therefor.
 
(d)           Refunds or Credits.  If a Lender or Agent receives a refund,
credit or other reduction from a taxation authority for any Taxes or Other Taxes
for which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall
within fifteen (15) days from the date of such receipt pay over the amount of
such refund, credit or other reduction to the Borrower (but only to the extent
of indemnity payments made or additional amounts paid by the Borrower under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund, credit or other reduction), net of all reasonable out-of-pocket expenses
of such Lender or Agent (as the case may be) and without interest (other than
interest paid by the relevant taxation authority with respect to such refund,
credit or other reduction); provided, however, that the Borrower agrees to
repay, upon the request of such Lender or Agent (as the case may be), the amount
paid over to the Borrower (plus penalties, interest or other charges) to such
Lender or Agent in the event such Lender or Agent is required to repay such
refund or credit to such taxation authority.
 
(e)           Tax Forms and Certificates.  On or before the date it becomes a
party to this Agreement, from time to time thereafter if reasonably requested by
the Borrower or the Administrative Agent, and at any time it changes its
Applicable Lending Office: (i) each Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code shall
deliver to the Borrower and the Administrative Agent two (2) properly completed
and duly executed copies of Internal Revenue Service Form W-9, or any successor
form prescribed by the Internal Revenue Service, or such other documentation or
information prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent, as the case may be, certifying that such Lender is
a United States person and is entitled to an exemption from United States backup
withholding tax or information reporting requirements; and (ii) each Lender that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent: (A) two (2) properly completed and duly executed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or any successor
form prescribed by the Internal Revenue Service, (x) certifying that such
Non-U.S. Lender is entitled to the benefits under an income tax treaty to which
the United States is a party which exempts the Non-U.S. Lender from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Non-U.S. Lender and (y) with respect to any
other applicable payments under or entered into in connection with any Loan
Document, establishing an exemption from, or reduction of, United States
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty; (B) two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-8ECI, or any successor form prescribed by the
Internal Revenue Service, certifying that the income receivable pursuant to this
Agreement and the other Loan Documents is effectively connected with the conduct
of a trade or business in the United States; (C) in the case of a Non-U.S.
Lender claiming the benefit of the exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or any
successor form prescribed by the Internal Revenue Service, together with a
certificate to the effect that (x) such Non-U.S. Lender is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (2) a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, or (3) a “controlled foreign
corporation” that is described in Section 881(c)(3)(C) of the Internal Revenue
Code and is related to the Borrower within the meaning of Section 864(d)(4) of
the Internal Revenue Code and (y) the interest payments in question are not
effectively connected with a U.S. trade or business conducted by such Non-U.S.
Lender; or (D) to the extent the Non-U.S. Lender is not the beneficial owner,
two (2) properly completed and duly executed copies of Internal Revenue Service
Form W-8IMY, or any successor form prescribed by the Internal Revenue Service,
accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, W-9,
and/or other certification documents from each beneficial owner, as
applicable.  If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.  In
addition, each Lender agrees that from time to time after the Effective Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower and the Administrative Agent two new accurate and complete signed
originals of Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY or FATCA-related documentation described above, or successor forms, as
the case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any other Loan Document, or it shall immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such form
or certificate.
 
(f)           Exclusions.  The Borrower shall not be required to indemnify any
Non-U.S. Lender, or to pay any additional amount to any Non-U.S. Lender,
pursuant to Section 2.17(a), (b) or (c) in respect of Taxes or Other Taxes to
the extent that the obligation to indemnify or pay such additional amounts would
not have arisen but for the failure of such Non-U.S. Lender to comply with the
provisions of subsection (e) above.
 
(g)           Mitigation.  If the Borrower is required to pay additional amounts
to or for the account of any Lender pursuant to this Section 2.17, then such
Lender will use reasonable efforts (which shall include efforts to rebook the
Revolving Loans held by such Lender to a new Applicable Lending Office, or
through another branch or affiliate of such Lender) to change the jurisdiction
of its Applicable Lending Office if, in the good faith judgment of such Lender,
such efforts (i) will eliminate or, if it is not possible to eliminate, reduce
to the greatest extent possible any such additional payment which may thereafter
accrue and (ii) is not otherwise disadvantageous, in the sole determination of
such Lender, to such Lender.  Any Lender claiming any indemnity payment or
additional amounts payable pursuant to this Section shall use reasonable efforts
(consistent with legal and regulatory restrictions) to deliver to Borrower any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.
 
(h)           Confidentiality.  Nothing contained in this Section shall require
any Lender or any Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary).
 
Section 2.18                      Base Rate Loans Substituted for Affected
Euro-Dollar Loans.  If (a) the obligation of any Lender to make or maintain, or
to convert outstanding Loans to, Euro-Dollar Loans has been suspended pursuant
to Section 2.15 or (b) any Lender has demanded compensation under
Section 2.16(a) with respect to its Euro-Dollar Loans and, in any such case, the
Borrower shall, by at least four Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:
 
(i)           all Loans which would otherwise be made by such Lender as (or
continued as or converted into) Euro-Dollar Loans shall instead be Base Rate
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Lenders); and
 
(ii)           after each of its Euro-Dollar Loans has been repaid, all payments
of principal that would otherwise be applied to repay such Loans shall instead
be applied to repay its Base Rate Loans.
 
If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.
 
Section 2.19                      Increases in Commitments.
 
(a)           Subject to the terms and conditions of this Agreement, the
Borrower may, during the Availability Period by delivering to the Administrative
Agent and the Lenders a Notice of Revolving Increase in the form of Exhibit E,
request increases to the Lenders’ Commitments (each such request, an “Optional
Increase”); provided that: (i) the Borrower may not request any increase to the
Commitments after the occurrence and during the continuance of a Default; (ii)
each Optional Increase shall be in a minimum amount of $50,000,000 and (iii) the
aggregate amount of all Optional Increases shall be no more than $100,000,000.
 
(b)           Each Lender may, but shall not be obligated to, participate in any
Optional Increase, subject to the approval of each Issuing Lender and the
Swingline Lender (such approval not to be unreasonably withheld), and the
decision of any Lender to commit to an Optional Increase shall be at such
Lender’s sole discretion and shall be made in writing.  The Borrower may, at its
own expense, solicit additional Commitments from third party financial
institutions reasonably acceptable to the Administrative Agent, the Swingline
Lender and the Issuing Lenders.  Any such financial institution (if not already
a Lender hereunder) shall become a party to this Agreement as a Lender, pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower.
 
(c)           As a condition precedent to the Optional Increase, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower dated
the effective date of the Optional Increase, signed by a Responsible Officer of
the Borrower, certifying that: (i) the resolutions adopted by the Borrower
approving or consenting to such Optional Increase are attached thereto and such
resolutions are true and correct and have not been altered, amended or repealed
and are in full force and effect, (ii) before and after giving effect to the
Optional Increase, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects) on and as
of the effective date of the Optional Increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects (except to the extent
any such representation and warranty was qualified by materiality or reference
to Material Adverse Effect, in which case, such representation and warranty was
true and correct in all respects) as of such earlier date, and (B) that no
Default exists, is continuing, or would result from the Optional Increase and
(iii) any necessary governmental, regulatory and third party approvals,
including, without limitation any PUC and/or FERC approval required to approve
the Optional Increase, are attached thereto and remain in full force and effect,
in each case without any action being taken by any competent authority which
could restrain or prevent such transaction or impose, in the reasonable judgment
of the Administrative Agent, materially adverse conditions upon the consummation
of the Optional Increase.
 
(d)           The Revolving Outstandings will be reallocated by the
Administrative Agent on the effective date of any Optional Increase among the
Lenders in accordance with their revised Commitment Ratios, and the Borrower
hereby agrees to pay any and all costs (if any) required pursuant to Section
2.12 incurred by any Lender in connection with the exercise of the Optional
Increase.  Each of the Lenders shall participate in any new Loans made on or
after such date in accordance with their respective Commitment Ratios after
giving effect to the increase in Commitments contemplated by this Section 2.19.
 
Section 2.20                      Defaulting Lenders.
 
(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
(i)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.07(a);
 
(ii)           with respect to any Letter of Credit Liabilities or Swingline
Exposure of such Defaulting Lender that exists at the time a Lender becomes a
Defaulting Lender or thereafter:
 
(A)           all or any part of such Defaulting Lender’s Letter of Credit
Liabilities and its Swingline Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Commitment Ratios
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
such time and (y) such reallocation does not cause the Revolving Outstandings of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment;
 
(B)           if the reallocation described in clause (ii)(A) above cannot, or
can only partially, be effected, each Issuing Lender and the Swingline Lender,
in its discretion may require the Borrower to (i) reimburse all amounts paid by
an Issuing Lender upon any drawing under a Letter of Credit, (ii) repay an
outstanding Swingline Loan, and/or (iii) cash collateralize (in accordance with
Section 2.09(a)(ii)) all obligations of such Defaulting Lender in respect of
outstanding Letters of Credit and Swingline Loans, in each case, in an amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender in respect of such Letters of Credit or Swingline
Loans (after giving effect to any partial reallocation pursuant to
Section 2.20(a)(ii)(A) above);
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s pursuant to Section 2.20(a)(ii)(B) then the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.07(b) with respect to such Defaulting Lender’s Letter of Credit
Liabilities during the period such Defaulting Lender’s Letter of Credit
Liabilities are cash collateralized;
 
(iv)           if the Letter of Credit Liabilities and/or Swingline Exposure of
the Non-Defaulting Lenders is reallocated pursuant to Section 2.20(a)(ii)(A)
above, then the fees payable to the Lenders pursuant to Section 2.07(a) and
Section 2.07(b) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Commitment Ratios (calculated without regard to such Defaulting
Lender’s Commitment); and
 
(v)           if any Defaulting Lender’s Letter of Credit Liabilities and/or
Swingline Exposure is neither reimbursed, repaid, cash collateralized nor
reallocated pursuant to this Section 2.20(a)(ii), then, without prejudice to any
rights or remedies of the Issuing Lenders, the Swingline Lender or any other
Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such Letter of Credit Liabilities
and/or Swingline Exposure) and letter of credit fees payable under
Section 2.07(b) with respect to such Defaulting Lender’s Letter of Credit
Liabilities shall be payable to the Issuing Lenders and the Swingline Lender,
pro rata, until such Letter of Credit Liabilities and/or Swingline Exposure is
cash collateralized, reallocated and/or repaid in full.
 
(b)           So long as any Lender is a Defaulting Lender, (i) no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(a), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section 3.05
(and Defaulting Lenders shall not participate therein) and (ii) the Swingline
Lender shall not be required to advance any Swingline Loan, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders.
 
ARTICLE III
LETTERS OF CREDIT
 
Section 3.01                      Issuing Lenders.  Subject to the terms and
conditions hereof, the Borrower may from time to time identify and arrange for
one or more of the Lenders (in addition to the JLA Issuing Banks) to act as
Issuing Lenders hereunder.  Any such designation by the Borrower shall be
notified to the Administrative Agent at least four Business Days prior to the
first date upon which the Borrower proposes that such Issuing Lender issue its
first Letter of Credit, so as to provide adequate time for such proposed Issuing
Lender to be approved by the Administrative Agent hereunder (such approval not
to be unreasonably withheld).  Within two Business Days following the receipt of
any such designation of a proposed Issuing Lender, the Administrative Agent
shall notify the Borrower as to whether such designee is acceptable to the
Administrative Agent.  Nothing contained herein shall be deemed to require any
Lender (other than a JLA Issuing Bank) to agree to act as an Issuing Lender, if
it does not so desire.
 
Section 3.02                      Letters of Credit.
 
(a)           Existing Letters of Credit.  On the Effective Date, each Issuing
Lender (as defined in the Existing Credit Agreement) that has issued an Existing
Letter of Credit shall be deemed, without further action by any party to this
Agreement, to have issued such Existing Letter of Credit under this Agreement
pursuant to the terms and subject to the conditions of this Article III;
provided, that immediately after each Letter of Credit is deemed to have been
issued, the aggregate Revolving Outstandings shall not exceed the aggregate
amount of the Commitments.
 
(b)           Additional Letters of Credit.  Each Issuing Lender agrees, on the
terms and conditions set forth in this Agreement, to issue Letters of Credit
denominated in Dollars from time to time before the fifth day prior to the
Termination Date, for the account, and upon the request, of the Borrower and in
support of such obligations of the Borrower or any of its Subsidiaries that are
reasonably acceptable to such Issuing Lender; provided, that immediately after
each Letter of Credit is issued, (A) the aggregate amount of Letter of Credit
Liabilities shall not exceed $150,000,000, (B) the aggregate Revolving
Outstandings shall not exceed the aggregate amount of the Commitments and (C)
the aggregate fronting exposure of any Issuing Lender shall not exceed its
Fronting Sublimit.
 
Section 3.03                      Method of Issuance of Additional Letters of
Credit.  The Borrower shall give an Issuing Lender notice substantially in the
form of Exhibit A-3 to this Agreement (a “Letter of Credit Request”) of the
requested issuance or extension of an Additional Letter of Credit not later than
1:00 P.M. (Charlotte, North Carolina time) at least one Business Day prior to
the proposed date of the issuance or extension of Additional Letters of Credit
(which shall be a Business Day) (or such shorter period as may be agreed by such
Issuing Lender in any particular instance), specifying the date such Letter of
Credit is to be issued or extended and describing the terms of such Letter of
Credit and the nature of the transactions to be supported thereby.  The
extension or renewal of any Letter of Credit shall be deemed to be an issuance
of such Letter of Credit, and if any Letter of Credit contains a provision
pursuant to which it is deemed to be extended unless notice of termination is
given by an Issuing Lender, such Issuing Lender shall timely give such notice of
termination unless it has theretofore timely received a Letter of Credit Request
and the other conditions to issuance of a Letter of Credit have theretofore been
met with respect to such extension.  No Letter of Credit shall have a term of
more than one year, provided, that no Letter of Credit shall have a term
extending or be so extendible beyond the fifth Business Day before the
Termination Date , provided that if the Commitments of some, but not all,
Lenders shall have been extended pursuant to Section 2.08(d), the “Termination
Date” for this purpose shall be the latest Termination Date which is applicable
to Commitments aggregating at least $150,000,000.
 
Section 3.04                      Conditions to Issuance of Letters of
Credit.  The issuance by an Issuing Lender of each Additional Letter of Credit
shall, in addition to the conditions precedent set forth in Article IV, be
subject to the conditions precedent that (a) such Letter of Credit shall be
satisfactory in form and substance to such Issuing Lender, (b) the Borrower and,
if applicable, any such Affiliate of the Borrower, shall have executed and
delivered such other instruments and agreements relating to such Letter of
Credit as such Issuing Lender shall have reasonably requested and (c) such
Issuing Lender shall have confirmed on the date of (and after giving effect to)
such issuance that (i) the aggregate outstanding amount of Letter of Credit
Liabilities shall not exceed $150,000,000, (ii) the aggregate Revolving
Outstandings will not exceed the aggregate amount of the Commitments and
(iii) the aggregate fronting exposure of any Issuing Lender shall not exceed the
Fronting Sublimit.  Notwithstanding any other provision of this Section 3.04, no
Issuing Lender shall be under any obligation to issue any Additional Letter of
Credit if: any order, judgment or decree of any governmental authority shall by
its terms purport to enjoin or restrain such Issuing Lender from issuing such
Additional Letter of Credit, or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Additional Letter of Credit in particular
or shall impose upon such Issuing Lender with respect to such Additional Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Lender in good faith deems material to it.
 
Section 3.05                      Purchase and Sale of Letter of Credit
Participations.  Upon the issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall be deemed, without further action by any party hereto,
to have sold to each Lender, and each Lender shall be deemed, without further
action by any party hereto, to have purchased from such Issuing Lender, without
recourse or warranty, an undivided participation interest in such Letter of
Credit and the related Letter of Credit Liabilities in accordance with its
respective Commitment Ratio (although the Fronting Fee payable under
Section 2.07(b) shall be payable directly to the Administrative Agent for the
account of the applicable Issuing Lender, and the Lenders (other than such
Issuing Lender) shall have no right to receive any portion of any such Fronting
Fee) and any security therefor or guaranty pertaining thereto.
 
Section 3.06                      Drawings under Letters of Credit.  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable Issuing Lender shall determine in
accordance with the terms of such Letter of Credit whether such drawing should
be honored.  If such Issuing Lender determines that any such drawing shall be
honored, such Issuing Lender shall make available to such beneficiary in
accordance with the terms of such Letter of Credit the amount of the drawing and
shall notify the Borrower as to the amount to be paid as a result of such
drawing and the payment date.
 
Section 3.07                      Reimbursement Obligations.  The Borrower shall
be irrevocably and unconditionally obligated forthwith to reimburse the
applicable Issuing Lender for any amounts paid by such Issuing Lender upon any
drawing under any Letter of Credit, together with any and all reasonable charges
and expenses which such Issuing Lender may pay or incur relative to such drawing
and interest on the amount drawn at the rate applicable to Base Rate Loans for
each day from and including the date such amount is drawn to but excluding the
date such reimbursement payment is due and payable.  Such reimbursement payment
shall be due and payable (a) at or before 1:00 P.M. (Charlotte, North Carolina
time) on the date the applicable Issuing Lender notifies the Borrower of such
drawing, if such notice is given at or before 10:00 A.M. (Charlotte, North
Carolina time) on such date or (b) at or before 10:00 A.M. (Charlotte, North
Carolina time) on the next succeeding Business Day; provided, that no payment
otherwise required by this sentence to be made by the Borrower at or before 1:00
P.M. (Charlotte, North Carolina time) on any day shall be overdue hereunder if
arrangements for such payment satisfactory to the applicable Issuing Lender, in
its reasonable discretion, shall have been made by the Borrower at or before
1:00 P.M. (Charlotte, North Carolina time) on such day and such payment is
actually made at or before 3:00 P.M. (Charlotte, North Carolina time) on such
day.  In addition, the Borrower agrees to pay to the applicable Issuing Lender
interest, payable on demand, on any and all amounts not paid by the Borrower to
such Issuing Lender when due under this Section 3.07, for each day from and
including the date when such amount becomes due to but excluding the date such
amount is paid in full, whether before or after judgment, at a rate per annum
equal to the sum of 2% plus the rate applicable to Base Rate Loans for such
day.  Each payment to be made by the Borrower pursuant to this Section 3.07
shall be made to the applicable Issuing Lender in Federal or other funds
immediately available to it at its address referred to Section 9.01.
 
Section 3.08                      Duties of Issuing Lenders to Lenders;
Reliance.  In determining whether to pay under any Letter of Credit, the
relevant Issuing Lender shall not have any obligation relative to the Lenders
participating in such Letter of Credit or the related Letter of Credit
Liabilities other than to determine that any document or documents required to
be delivered under such Letter of Credit have been delivered and that they
substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by an Issuing Lender under or
in connection with any Letter of Credit shall not create for such Issuing Lender
any resulting liability if taken or omitted in the absence of gross negligence
or willful misconduct.  Each Issuing Lender shall be entitled (but not
obligated) to rely, and shall be fully protected in relying, on the
representation and warranty by the Borrower set forth in the last sentence of
Section 4.02 to establish whether the conditions specified in clauses (b) and
(c) of Section 4.02 are met in connection with any issuance or extension of a
Letter of Credit.  Each Issuing Lender shall be entitled to rely, and shall be
fully protected in relying, upon advice and statements of legal counsel,
independent accountants and other experts selected by such Issuing Lender and
upon any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopier, telex or
teletype message, statement, order or other document believed by it in good
faith to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary unless the beneficiary and the Borrower
shall have notified such Issuing Lender that such documents do not comply with
the terms and conditions of the Letter of Credit.  Each Issuing Lender shall be
fully justified in refusing to take any action requested of it under this
Section in respect of any Letter of Credit unless it shall first have received
such advice or concurrence of the Required Lenders as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take, or omitting or continuing to omit,
any such action.  Notwithstanding any other provision of this Section, each
Issuing Lender shall in all cases be fully protected in acting, or in refraining
from acting, under this Section in respect of any Letter of Credit in accordance
with a request of the Required Lenders, and such request and any action taken or
failure to act pursuant hereto shall be binding upon all Lenders and all future
holders of participations in such Letter of Credit; provided, that this sentence
shall not affect any rights the Borrower may have against any Issuing Lender or
the Lenders that make such request.
 
Section 3.09                      Obligations of Lenders to Reimburse Issuing
Lender for Unpaid Drawings.  If any Issuing Lender makes any payment under any
Letter of Credit and the Borrower shall not have reimbursed such amount in full
to such Issuing Lender pursuant to Section 3.07, such Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender (other than the relevant Issuing Lender), and each
such Lender shall promptly and unconditionally pay to the Administrative Agent,
for the account of such Issuing Lender, such Lender’s share of such payment
(determined in accordance with its respective Commitment Ratio) in Dollars in
Federal or other immediately available funds, the aggregate of such payments
relating to each unreimbursed amount being referred to herein as a “Mandatory
Letter of Credit Borrowing”; provided, however, that no Lender shall be
obligated to pay to the Administrative Agent its pro rata share of such
unreimbursed amount for any wrongful payment made by the relevant Issuing Lender
under a Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence by such Issuing Lender.  If the Administrative
Agent so notifies a Lender prior to 11:00 A.M. (Charlotte, North Carolina time)
on any Business Day, such Lender shall make available to the Administrative
Agent at its address referred to in Section 9.01 and for the account of the
relevant Issuing Lender such Lender’s pro rata share of the amount of such
payment by 3:00 P.M. (Charlotte, North Carolina time) on the Business Day
following such Lender’s receipt of notice from the Administrative Agent,
together with interest on such amount for each day from and including the date
of such drawing to but excluding the day such payment is due from such Lender at
the Federal Funds Rate for such day (which funds the Administrative Agent shall
promptly remit to such Issuing Lender).  The failure of any Lender to make
available to the Administrative Agent for the account of an Issuing Lender its
pro rata share of any unreimbursed drawing under any Letter of Credit shall not
relieve any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Lender its pro rata share
of any payment made under any Letter of Credit on the date required, as
specified above, but no such Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent for the account of
such Issuing Lender such other Lender’s pro rata share of any such
payment.  Upon payment in full of all amounts payable by a Lender under this
Section 3.09, such Lender shall be subrogated to the rights of the relevant
Issuing Lender against the Borrower to the extent of such Lender’s pro rata
share of the related Letter of Credit Liabilities (including interest accrued
thereon).  If any Lender fails to pay any amount required to be paid by it
pursuant to this Section 3.09 on the date on which such payment is due, interest
shall accrue on such Lender’s obligation to make such payment, for each day from
and including the date such payment became due to but excluding the date such
Lender makes such payment, whether before or after judgment, at a rate per annum
equal to (i) for each day from the date such payment is due to the third
succeeding Business Day, inclusive, the Federal Funds Rate for such day as
determined by the relevant Issuing Lender and (ii) for each day thereafter, the
sum of 2% plus the rate applicable to its Base Rate Loans for such day.  Any
payment made by any Lender after 3:00 P.M. (Charlotte, North Carolina time) on
any Business Day shall be deemed for purposes of the preceding sentence to have
been made on the next succeeding Business Day.
 
Section 3.10                      Funds Received from the Borrower in Respect of
Drawn Letters of Credit.  Whenever an Issuing Lender receives a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuing Lender any payments from the other Lenders pursuant
to Section 3.09 above, such Issuing Lender shall pay the amount of such payment
to the Administrative Agent, and the Administrative Agent shall promptly pay to
each Lender which has paid its pro rata share thereof, in Dollars in Federal or
other immediately available funds, an amount equal to such Lender’s pro rata
share of the principal amount thereof and interest thereon for each day after
relevant date of payment at the Federal Funds Rate.
 
Section 3.11                      Obligations in Respect of Letters of Credit
Unconditional.  The obligations of the Borrower under Section 3.07 above shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances:
 
(a)           any lack of validity or enforceability of this Agreement or any
Letter of Credit or any document related hereto or thereto;
 
(b)           any amendment or waiver of or any consent to departure from all or
any of the provisions of this Agreement or any Letter of Credit or any document
related hereto or thereto;
 
(c)           the use which may be made of the Letter of Credit by, or any acts
or omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d)           the existence of any claim, set-off, defense or other rights that
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom the beneficiary may be acting), any Issuing Lender or
any other Person, whether in connection with this Agreement or any Letter of
Credit or any document related hereto or thereto or any unrelated transaction;
 
(e)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
 
(f)           payment under a Letter of Credit against presentation to an
Issuing Lender of a draft or certificate that does not comply with the terms of
such Letter of Credit; provided, that the relevant Issuing Lender’s
determination that documents presented under such Letter of Credit comply with
the terms thereof shall not have constituted gross negligence or willful
misconduct of such Issuing Lender; or
 
(g)           any other act or omission to act or delay of any kind by any
Issuing Lender or any other Person or any other event or circumstance whatsoever
that might, but for the provisions of this subsection (g), constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.
 
Nothing in this Section 3.11 is intended to limit the right of the Borrower to
make a claim against any Issuing Lender for damages as contemplated by the
proviso to the first sentence of Section 3.12.
 
Section 3.12                      Indemnification in Respect of Letters of
Credit.  The Borrower hereby indemnifies and holds harmless each Lender
(including each Issuing Lender) and the Administrative Agent from and against
any and all claims, damages, losses, liabilities, costs or expenses which such
Lender or the Administrative Agent may incur by reason of or in connection with
the failure of any other Lender to fulfill or comply with its obligations to
such Issuing Lender hereunder (but nothing herein contained shall affect any
rights which the Borrower may have against such defaulting Lender), and none of
the Lenders (including any Issuing Lender) nor the Administrative Agent, their
respective affiliates nor any of their respective officers, directors, employees
or agents shall be liable or responsible, by reason of or in connection with the
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit, including, without limitation, any of the circumstances
enumerated in Section 3.11, as well as (i) any error, omission, interruption or
delay in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, (ii) any error in interpretation of technical terms,
(iii) any loss or delay in the transmission of any document required in order to
make a drawing under a Letter of Credit, (iv) any consequences arising from
causes beyond the control of such indemnitee, including without limitation, any
government acts, or (v) any other circumstances whatsoever in making or failing
to make payment under such Letter of Credit; provided, that the Borrower shall
not be required to indemnify any Issuing Lender for any claims, damages, losses,
liabilities, costs or expenses, and the Borrower shall have a claim against such
Issuing Lender for direct (but not consequential) damages suffered by it, to the
extent found by a court of competent jurisdiction in a final, non-appealable
judgment or order to have been caused by (i) the willful misconduct or gross
negligence of such Issuing Lender in determining whether a request presented
under any Letter of Credit issued by it complied with the terms of such Letter
of Credit or (ii) such Issuing Lender’s failure to pay under any Letter of
Credit issued by it after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit, unless payment was
prohibited by law, regulation or court order.  Nothing in this Section 3.12 is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
 
Section 3.13                      ISP98.  The rules of the “International
Standby Practices 1998” as published by the International Chamber of Commerce
most recently at the time of issuance of any Letter of Credit shall apply to
such Letter of Credit unless otherwise expressly provided in such Letter of
Credit.
 
ARTICLE IV
CONDITIONS
 
Section 4.01                      Conditions to Closing.  The obligation of each
Lender to make a Loan or issue a Letter of Credit on the occasion of the first
Credit Event hereunder is subject to the satisfaction of the following
conditions:
 
(a)           This Agreement.  The Administrative Agent shall have received
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, telex,
facsimile or other written confirmation from such party of execution of a
counterpart hereof by such party) to be held in escrow and to be delivered to
the Borrower upon satisfaction of the other conditions set forth in this
Section 4.01.
 
(b)           Notes.  On or prior to the Effective Date, the Administrative
Agent shall have received a duly executed Note for the account of each Lender
requesting delivery of a Note pursuant to Section 2.05.
 
(c)           Officers’ Certificate.  The Administrative Agent shall have
received a certificate dated the Effective Date signed on behalf of the Borrower
by the Chairman of the Board, the President, any Vice President, the Treasurer
or any Assistant Treasurer of the Borrower stating that (A) on the Effective
Date and after giving effect to the Loans and Letters of Credit being made or
issued on the Effective Date, no Default shall have occurred and be continuing
and (B) the representations and warranties of the Borrower contained in the Loan
Documents are true and correct on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct as of such earlier date.
 
(d)           Proceedings.  On the Effective Date, the Administrative Agent
shall have received (i) a certificate of the Secretary of the Commonwealth of
the Commonwealth of Pennsylvania, dated as of a recent date, as to the good
standing of the Borrower and (ii) a certificate of the Secretary or an Assistant
Secretary of the Borrower dated the Effective Date and certifying (A) that
attached thereto are true, correct and complete copies of (x) the Borrower’s
articles of incorporation certified by the Secretary of the Commonwealth of the
Commonwealth of Pennsylvania and (y) the bylaws of the Borrower, (B) as to the
absence of dissolution or liquidation proceedings by or against the Borrower,
(C) that attached thereto is a true, correct and complete copy of resolutions
adopted by the board of directors of the Borrower authorizing the execution,
delivery and performance of the Loan Documents to which the Borrower is a party
and each other document delivered in connection herewith or therewith and that
such resolutions have not been amended and are in full force and effect on the
date of such certificate and (D) as to the incumbency and specimen signatures of
each officer of the Borrower executing the Loan Documents to which the Borrower
is a party or any other document delivered in connection herewith or therewith.
 
(e)           Opinions of Counsel.  On the Effective Date, the Administrative
Agent shall have received from counsel to the Borrower, opinions addressed to
the Administrative Agent and each Lender, dated the Effective Date,
substantially in the form of Exhibit D hereto.
 
(f)           Consents.  All necessary governmental (domestic or foreign),
regulatory and third party approvals, including, without limitation, the
order(s) of the PUC (the “PUC Order”) and any required approvals of the FERC,
authorizing borrowings hereunder in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
obtained and remain in full force and effect, in each case without any action
being taken by any competent authority which could restrain or prevent such
transaction or impose, in the reasonable judgment of the Administrative Agent,
materially adverse conditions upon the consummation of such transactions;
provided that any such approvals with respect to elections by the Borrower to
increase the Commitment as contemplated by Section 2.19 or extend the
Termination Date as contemplated by Section 2.08(d) or Section 4.03 need not be
obtained or provided until the Borrower makes any such election.
 
(g)           Payment of Fees.  All costs, fees and expenses due to the
Administrative Agent, the Joint Lead Arrangers and the Lenders accrued through
the Effective Date (including Commitment Fees and Letter of Credit Fees) shall
have been paid in full.
 
(h)           Counsel Fees.  The Administrative Agent shall have received full
payment from the Borrower of the fees and expenses of Davis Polk & Wardwell LLP
described in Section 9.03 which are billed through the Effective Date and which
have been invoiced one Business Day prior to the Effective Date.
 
(i)           Know Your Customer.  The Administrative Agent and each Lender
shall have received all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, as has been reasonably requested in writing.
 
(j)           Amendment Fee.  The Borrower shall have paid to the Administrative
Agent for the account of each Lender a non-refundable and fully earned fee (the
“Amendment Fee”) as set forth in the Fee Letter, on or before the Effective
Date.
 
Section 4.02                      Conditions to All Credit Events.  The
obligation of any Lender to make any Loan, and the obligation of any Issuing
Lender to issue (or renew or extend the term of) any Letter of Credit, is
subject to the satisfaction of the following conditions:
 
(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.03, or receipt by an Issuing Lender of a Letter of Credit
Request as required by Section 3.03;
 
(b)           the fact that, immediately before and after giving effect to such
Credit Event, no Default shall have occurred and be continuing; and
 
(c)           the fact that the representations and warranties of the Borrower
contained in this Agreement and the other Loan Documents shall be true and
correct on and as of the date of such Credit Event, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct as of such earlier date and except for the
representations in Section 5.04(c), Section 5.05 and Section 5.13, which shall
be deemed only to relate to the matters referred to therein on and as of the
Effective Date.
 
Each Credit Event under this Agreement shall be deemed to be a representation
and warranty by the Borrower on the date of such Credit Event as to the facts
specified in clauses (b) and (c) of this Section.
 
Section 4.03                      Conditions to Automatic Extension.  The
Automatic Extension shall be effective upon the satisfaction, on or prior to
December 31, 2014, of the following conditions:
 
(a)           any necessary governmental, regulatory and third party approvals,
including, without limitation any PUC and/or FERC approval required to authorize
the Automatic Extension shall be in full force and effect, in each case without
any action being taken by any competent authority which could restrain or
prevent such transaction or impose, in the reasonable judgment of the
Administrative Agent, materially adverse conditions upon the consummation of the
Automatic Extension;
 
(b)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying (i) that attached thereto are
true, correct and complete copies of any necessary governmental, regulatory or
third party approvals required to authorize the Automatic Extension and (ii)
that no action has been taken by any competent authority which could restrain or
prevent the Automatic Extension or impose materially adverse conditions upon the
consummation of the Automatic Extension; and
 
(c)           the Administrative Agent shall have received opinions of counsel
for the Borrower, addressed to the Administrative Agent and each Lender in form
and substance satisfactory to the Administrative Agent.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants that:
 
Section 5.01                      Status.  The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania and has the corporate authority to make and perform
this Agreement and each other Loan Document to which it is a party.
 
Section 5.02                      Authority; No Conflict.  The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document to which it is a party have been duly authorized by all necessary
corporate action and do not violate (i) any provision of law or regulation, or
any decree, order, writ or judgment, (ii) any provision of its articles of
incorporation or bylaws, or (iii) result in the breach of or constitute a
default under any indenture or other agreement or instrument to which the
Borrower is a party; provided that any exercise of the option to increase the
Commitment as contemplated in Section 2.19 or extend the Termination Date as
contemplated by Section 2.08(d) or Section 4.03 may require further
authorization of the Borrower’s Board of Directors, or approvals of the PUC
and/or FERC.
 
Section 5.03                      Legality; Etc.  This Agreement and each other
Loan Document (other than the Notes) to which the Borrower is a party constitute
the legal, valid and binding obligations of the Borrower, and the Notes, when
executed and delivered in accordance with this Agreement, will constitute legal,
valid and binding obligations of the Borrower, in each case enforceable against
the Borrower in accordance with their terms except to the extent limited by
(a) bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by
other similar laws relating to or affecting the enforceability of creditors’
rights generally and by general equitable principles which may limit the right
to obtain equitable remedies regardless of whether enforcement is considered in
a proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
 
Section 5.04                      Financial Condition.
 
(a)           Audited Financial Statements.  The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of December 31, 2013 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by Ernst and Young LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b)           Interim Financial Statements.  The unaudited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of March 31, 2014 and
the related unaudited consolidated statements of income and cash flows for the
three months then ended fairly present, in conformity with GAAP applied on a
basis consistent with the financial statements referred to in subsection (a) of
this Section, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash  flows for such three-month period (subject to normal
year-end audit adjustments).
 
(c)           Material Adverse Change.  Since December 31, 2013 there has been
no change in the business, assets, financial condition or operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole, that would
materially and adversely affect the Borrower’s ability to perform any of its
obligations under this Agreement, the Notes or the other Loan Documents.
 
Section 5.05                      Litigation.  Except as disclosed in or
contemplated by the Borrower’s Annual Report on Form 10-K for the year ended
December 31, 2013, or in any subsequent report of the Borrower filed with the
SEC on a Form 10-K, 10-Q or 8-K Report, or otherwise furnished in writing to the
Administrative Agent and each Lender, no litigation, arbitration or
administrative proceeding against the Borrower is pending or, to the Borrower’s
knowledge, threatened, which would reasonably be expected to materially and
adversely affect the ability of the Borrower to perform any of its obligations
under this Agreement, the Notes or the other Loan Documents.  There is no
litigation, arbitration or administrative proceeding pending or, to the
knowledge of the Borrower, threatened which questions the validity of this
Agreement or the other Loan Documents to which it is a party.
 
Section 5.06                      No Violation.  No part of the proceeds of the
borrowings by hereunder will be used, directly or indirectly by the Borrower for
the purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, or for any
other purpose which violates, or which conflicts with, the provisions of
Regulations U or X of said Board of Governors. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any such “margin stock”.
 
Section 5.07                      ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Material Plan and is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Material Plan,
(ii) failed to make any contribution or payment to any Material Plan, or made
any amendment to any Material Plan, which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any material liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
 
Section 5.08                      Governmental Approvals.  No authorization,
consent or approval from any Governmental Authority is required for the
execution, delivery and performance by the Borrower of this Agreement, the Notes
and the other Loan Documents to which it is a party and except such
authorizations, consents and approvals, including, without limitation, the PUC
Order, as shall have been obtained prior to the Effective Date and shall be in
full force and effect; provided, that any exercise of the option to increase the
Commitment as contemplated in Section 2.19 or extend the Termination Date as
contemplated by Section 2.08(d) or Section 4.03 may require additional approvals
of the PUC and/or FERC.
 
Section 5.09                      Investment Company Act.  The Borrower is not
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or required to register as an investment company under such
Act.
 
Section 5.10                      Tax Returns and Payments.  The Borrower has
filed or caused to be filed all Federal, state, local and foreign income tax
returns required to have been filed by it and has paid or caused to be paid all
income taxes shown to be due on such returns except income taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower
shall have set aside on its books appropriate reserves with respect thereto in
accordance with GAAP or that would not reasonably be expected to have a Material
Adverse Effect.
 
Section 5.11                      Compliance with Laws.
 
(a)           To the knowledge of the Borrower, the Borrower is in compliance
with all applicable laws, regulations and orders of any Governmental Authority,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, compliance with all applicable
ERISA and Environmental Laws and the requirements of any permits issued under
such Environmental Laws), except to the extent (i) such compliance is being
contested in good faith by appropriate proceedings or (ii) non-compliance would
not reasonably be expected to materially and adversely affect its ability to
perform any of its obligations under this Agreement, the Notes or any other Loan
Document to which it is a party.
 
Section 5.12                      No Default.  No Default has occurred and is
continuing.
 
Section 5.13                      Environmental Matters.
 
(a)           Except (x) as disclosed in or contemplated by the Borrower’s
Annual Report on Form 10-K for the year ended December 31, 2013, or in any
subsequent report of the Borrower filed with the SEC on a Form 10-K, 10-Q or 8-K
Report, or otherwise furnished in writing to the Administrative Agent and each
Lender, or (y) to the extent that the liabilities of the Borrower and its
Subsidiaries, taken as a whole, that relate to or could reasonably be expected
to result from the matters referred to in clauses (i) through (iii) below of
this Section 5.13(a), inclusive, would not reasonably be expected to result in a
Material Adverse Effect:
 
(i)           no notice, notification, citation, summons, complaint or order has
been received by the Borrower or any of its Subsidiaries, no penalty has been
assessed nor is any investigation or review pending or, to the Borrower’s or any
of its Subsidiaries’ knowledge, threatened by any governmental or other entity
with respect to any (A) alleged violation by or liability of the Borrower or any
of its Subsidiaries of or under any Environmental Law, (B) alleged failure by
the Borrower or any of its Subsidiaries to have any environmental permit,
certificate, license, approval, registration or authorization required in
connection with the conduct of its business or (C) generation, storage,
treatment, disposal, transportation or release of Hazardous Substances;
 
(ii)           to the Borrower’s or any of its Subsidiaries’ knowledge, no
Hazardous Substance has been released (and no written notification of such
release has been filed) (whether or not in a reportable or threshold planning
quantity) at, on or under any property now or previously owned, leased or
operated by the Borrower or any of its Subsidiaries; and
 
(iii)           no property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries or, to the Borrower’s or any of its
Subsidiaries’ knowledge, any property to which the Borrower or any of its
Subsidiaries has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Substances, is listed or, to the Borrower’s or
any of its Subsidiaries’ knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), on
CERCLIS (as defined in CERCLA) or on any similar federal, state or foreign list
of sites requiring investigation or clean-up.
 
(b)           Except as disclosed in or contemplated by the Borrower’s Annual
Report on Form 10-K for the year ended December 31, 2013, or in any subsequent
report of the Borrower filed with the SEC on a Form 10-K, 10-Q or 8-K Report, or
otherwise furnished in writing to the Administrative Agent and each Lender, to
the Borrower’s or any of its Subsidiaries’ knowledge, there are no Environmental
Liabilities that have resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c)           For purposes of this Section 5.13, the terms “the Borrower” and
“Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Borrower or any
of its Subsidiaries from the time such business or business entity became a
Subsidiary of PPL Corporation, a Pennsylvania corporation..
 
Section 5.14                      OFAC.  None of the Borrower, any Subsidiary of
the Borrower, nor, to the knowledge of the Borrower, any director, officer, or
Affiliate of the Borrower or any of its Subsidiaries: (i) is a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Persons or in
Sanctioned Countries, or (iii) derives more than 10% of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  The proceeds of any Loan will not be used, directly or indirectly,
to fund any activities or business of or with any Sanctioned Person, or in any
Sanctioned Country.
 
Section 5.15                      Anti-Corruption.  None of the Borrower or any
of its Subsidiaries nor, to the knowledge of the Borrower, any director,
officer, agent, employee or other person acting on behalf of the Borrower or any
of its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) or any other applicable anti-corruption law; and the Borrower have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith.  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity in violation of
the FCPA or any other applicable anti-corruption law.
 
ARTICLE VI
COVENANTS
 
The Borrower agrees that so long as any Lender has any Commitment hereunder or
any amount payable hereunder or under any Note or other Loan Document remains
unpaid or any Letter of Credit Liability remains outstanding:
 
Section 6.01                      Information.  The Borrower will deliver or
cause to be delivered to each of the Lenders (it being understood that the
posting of the information required in clauses (a), (b) and (f) of this
Section 6.01 on the Borrower’s website or PPL Corporation’s website
(http://www.pplweb.com) or making such information available on IntraLinks,
SyndTrak (or similar service) shall be deemed to be effective delivery to the
Lenders):
 
(a)           Annual Financial Statements.  Promptly when available and in any
event within ten (10) days after the date such information is required to be
delivered to the SEC (or, if the Borrower is not a Public Reporting Company,
within one hundred and five (105) days after the end of each fiscal year of the
Borrower), a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income and cash flows for such fiscal year and accompanied by an
opinion thereon by independent public accountants of recognized national
standing, which opinion shall state that such consolidated financial statements
present fairly the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of the date of such financial statements and the
results of their operations for the period covered by such financial statements
in conformity with GAAP applied on a consistent basis.
 
(b)           Quarterly Financial Statements.  Promptly when available and in
any event within ten (10) days after the date such information is required to be
delivered to the SEC (or, if the Borrower is not a Public Reporting Company,
within sixty (60) days after the end of each quarterly fiscal period in each
fiscal year of the Borrower (other than the last quarterly fiscal period of the
Borrower)), a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of income and cash flows for such fiscal quarter, all certified
(subject to normal year-end audit adjustments) as to fairness of presentation,
GAAP and consistency by any vice president, the treasurer or the controller of
the Borrower.
 
(c)           Officer’s Certificate.  Simultaneously with the delivery of each
set of financial statements referred to in subsections (a) and (b) above, a
certificate of the chief accounting officer or controller of the Borrower, (i)
setting forth in reasonable detail the calculations required to establish
compliance with the requirements of Section 6.09 on the date of such financial
statements and (ii) stating whether there exists on the date of such certificate
any Default and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto.
 
(d)           Default.  Forthwith upon acquiring knowledge of the occurrence of
any (i) Default or (ii) Event of Default, in either case a certificate of a vice
president or the treasurer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto.
 
(e)           Change in Borrower’s Ratings.  Promptly, upon the chief executive
officer, the president, any vice president or any senior financial officer of
the Borrower obtaining knowledge of any change in a Borrower’s Rating, a notice
of such Borrower’s Rating in effect after giving effect to such change.
 
(f)           Securities Laws Filing.  To the extent the Borrower is a Public
Reporting Company, promptly when available and in any event within ten (10) days
after the date such information is required to be delivered to the SEC, a copy
of any Form 10-K Report to the SEC and a copy of any Form 10-Q Report to the
SEC, and promptly upon the filing thereof, any other filings with the SEC.
 
(g)           ERISA Matters.  If and when any member of the ERISA
Group:  (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Material Plan
which might constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Material Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives,
with respect to any Material Plan that is a Multiemployer Plan, notice of any
complete or partial withdrawal liability under Title IV of ERISA, or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose material liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Material Plan, a copy of such notice; (iv) applies for
a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code with respect to a Material Plan, a copy of such application;
(v) gives notice of intent to terminate any Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of
such notice; or (vii) fails to make any payment or contribution to any Plan or
makes any amendment to any Plan which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security, a copy of such
notice, and in each case a certificate of the chief accounting officer or
controller of the Borrower setting forth details as to such occurrence and
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take.
 
(h)           Other Information.  From time to time such additional financial or
other information regarding the financial condition, results of operations,
properties, assets or business of the Borrower or any of its Subsidiaries as any
Lender may reasonably request.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and each Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information (as defined below), they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting
(subject to Section 9.12) on a portion of the Platform not designated “Public
Investor.”  “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 6.02                      Maintenance of Property; Insurance.
 
(a)           Maintenance of Properties.  The Borrower will keep all property
useful and necessary in its businesses in good working order and condition,
subject to ordinary wear and tear, unless the Borrower determines in good faith
that the continued maintenance of any of such properties is no longer
economically desirable and so long as the failure to so maintain such properties
would not reasonably be expected to have a Material Adverse Effect.
 
(b)           Insurance.  The Borrower will maintain, or cause to be maintained,
insurance with financially sound (determined in the reasonable judgment of the
Borrower) and responsible companies in such amounts (and with such risk
retentions) and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which the Borrower
operates.
 
Section 6.03                      Conduct of Business and Maintenance of
Existence.  The Borrower will (a) continue to engage in businesses of the same
general type as now conducted by the Borrower and its Subsidiaries and
businesses related thereto or arising out of such businesses, except to the
extent that the failure to maintain any existing business would not have a
Material Adverse Effect and (b) except as otherwise permitted in Section 6.07,
preserve, renew and keep in full force and effect, and will cause each of its
Subsidiaries to preserve, renew and keep in full force and effect, their
respective corporate (or other entity) existence and their respective rights,
privileges and franchises necessary or material to the normal conduct of
business, except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
Section 6.04                      Compliance with Laws, Etc.  The Borrower will
comply with all applicable laws, regulations and orders of any Governmental
Authority, domestic or foreign, in respect of the conduct of its business and
the ownership of its property (including, without limitation, compliance with
all applicable ERISA and Environmental Laws and the requirements of any permits
issued under such Environmental Laws), except to the extent (a) such compliance
is being contested in good faith by appropriate proceedings or (b) noncompliance
could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.05                      Books and Records.  The Borrower (a) will
keep, and, will cause each of its Subsidiaries to keep, proper books of record
and account in conformity with GAAP and (b) will permit representatives of the
Administrative Agent and each of the Lenders to visit and inspect any of their
respective properties, to examine and make copies from any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their officers, any employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired; provided, that,
the rights created in this Section 6.05 to “visit”, “inspect”, “discuss” and
copy shall not extend to any matters which the Borrower deems, in good faith, to
be confidential, unless the Administrative Agent and any such Lender agree in
writing to keep such matters confidential.
 
Section 6.06                      Use of Proceeds.  The proceeds of the Loans
made under this Agreement will be used by the Borrower to repay loans under the
Existing Credit Agreement on the Effective Date and for general corporate
purposes of the Borrower and its Subsidiaries, including for working capital
purposes and for making investments in or loans to Subsidiaries.  The Borrower
will request the issuance of Letters of Credit solely for general corporate
purposes of the Borrower and its Subsidiaries including to support issuances of
tax exempt pollution control bonds issued on behalf of the Borrower and/or its
Subsidiaries.  No such use of the proceeds for general corporate purposes will
be, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock within the meaning of
Regulation U.
 
Section 6.07                      Merger or Consolidation.  The Borrower will
not merge with or into or consolidate with or into any other corporation or
entity, unless (a) immediately after giving effect thereto, no event shall occur
and be continuing which constitutes a Default, (b) the surviving or resulting
Person, as the case may be, assumes and agrees in writing to pay and perform all
of the obligations of the  Borrower under this Agreement, (c) substantially all
of the consolidated assets and consolidated revenues of the surviving or
resulting Person, as the case may be, are anticipated to come from the utility
or energy businesses and (d)  the senior long-term debt ratings from both Rating
Agencies of the surviving or resulting Person, as the case may be, immediately
following the merger or consolidation is equal to or greater than the senior
long-term debt ratings from both Rating Agencies of the Borrower immediately
preceding the announcement of such consolidation or merger.
 
Section 6.08                      Asset Sales.  Except for the sale of assets
required to be sold to conform with governmental requirements, the Borrower
shall not consummate any Asset Sale, if the aggregate net book value of all such
Asset Sales consummated during the four calendar quarters immediately preceding
any date of determination would exceed 25% of the total assets of the Borrower
and its Consolidated Subsidiaries as of the beginning of the Borrower’s most
recently ended full fiscal quarter; provided, however, that any such Asset Sale
will be disregarded for purposes of the 25% limitation specified above: (a) if
any such Asset Sale is in the ordinary course of business of the Borrower;
(b) if the assets subject to any such Asset Sale are worn out or are no longer
useful or necessary in connection with the operation of the businesses of the
Borrower; (c) if the assets subject to any such Asset Sale are being transferred
to a Wholly Owned Subsidiary of the Borrower; (d) if the proceeds from any such
Asset Sale (i) are, within twelve (12) months of such Asset Sale, invested or
reinvested by the Borrower in a Permitted Business, (ii) are used by the
Borrower to repay Debt of the Borrower, or (iii) are retained by the Borrower;
or (e) if, prior to any such Asset Sale, both Rating Agencies confirm the
then-current Borrower’s Ratings after giving effect to any such Asset Sale.
 
Section 6.09                      Consolidated Debt to Consolidated
Capitalization Ratio.  The ratio of Consolidated Debt of the Borrower to
Consolidated Capitalization of the Borrower shall not exceed 70%, measured as of
the end of each fiscal quarter.
 
ARTICLE VII
DEFAULTS
 
Section 7.01                      Events of Default.  If one or more of the
following events (each an “Event of Default”) shall have occurred and be
continuing:
 
(a)           the Borrower shall fail to pay when due any principal on any Loans
or Reimbursement Obligations; or
 
(b)           the Borrower shall fail to pay when due any interest on the Loans
and Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for five (5) days following the date such payment
becomes due hereunder; or
 
(c)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 6.05(b), 6.06, 6.07, 6.08 or 6.09; or
 
(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 6.01(d)(i) for 30 days after any such failure or
in Section 6.01(d)(ii) for ten (10) days after any such failure; or
 
(e)           the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Document (other than
those covered by clauses (a), (b), (c) or (d) above) for thirty (30) days after
written notice thereof has been given to the defaulting party by the
Administrative Agent, or at the request of the Required Lenders; or
 
(f)           any representation, warranty or certification made by the Borrower
in this Agreement or any other Loan Document or in any certificate, financial
statement or other document delivered pursuant hereto or thereto shall prove to
have been incorrect in any material respect when made or deemed made; or
 
(g)           the Borrower shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Material Debt beyond any period of
grace provided with respect thereto, or (ii) fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Material Debt beyond any period of
grace provided with respect thereto if the effect of any failure referred to in
this clause (ii) is to cause, or to permit the holder or holders of such Debt or
a trustee on its or their behalf to cause, such Debt to become due prior to its
stated maturity; or
 
(h)           the Borrower shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay, or shall admit in writing its
inability to pay, its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or
 
(i)           an involuntary case or other proceeding shall be commenced against
the Borrower seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower under the Bankruptcy Code; or
 
(j)           any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $50,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could reasonably be expected to cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $50,000,000; or
 
(k)           the Borrower shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgment or order for the payment of money in excess of
$20,000,000, entered against the Borrower that is not stayed on appeal or
otherwise being appropriately contested in good faith; or
 
(l)           a Change of Control shall have occurred;
 
then, and in every such event, while such event is continuing, the
Administrative Agent may (A) if requested by the Required Lenders, by notice to
the Borrower terminate the Commitments, and the Commitments shall thereupon
terminate, and (B) if requested by the Lenders holding more than 50% of the sum
of the aggregate outstanding principal amount of the Loans and Letter of Credit
Liabilities at such time, by notice to the Borrower declare the Loans and Letter
of Credit Liabilities (together with accrued interest and accrued and unpaid
fees thereon and all other amounts due hereunder) to be, and the Loans and
Letter of Credit Liabilities shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind (except as set
forth in clause (A) above), all of which are hereby waived by the Borrower and
require the Borrower to, and the Borrower shall, cash collateralize (in
accordance with Section 2.09(a)(ii)) all Letter of Credit Liabilities then
outstanding; provided, that, in the case of any Default or any Event of Default
specified in Section 7.01(h) or 7.01(i) above with respect to the Borrower,
without any notice to the Borrower or any other act by the Administrative Agent
or any Lender, the Commitments shall thereupon terminate and the Loans and
Reimbursement Obligations (together with accrued interest and accrued and unpaid
fees thereon and all other amounts due hereunder) shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and the Borrower shall cash
collateralize (in accordance with Section 2.09(a)(ii)) all Letter of Credit
Liabilities then outstanding.


ARTICLE VIII
THE AGENTS
 
Section 8.01                      Appointment and Authorization.  Each Lender
hereby irrevocably designates and appoints the Administrative Agent to act as
specified herein and in the other Loan Documents and to take such actions on its
behalf under the provisions of this Agreement and the other Loan Documents and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  The Administrative Agent
agrees to act as such upon the express conditions contained in this Article
VIII.  Notwithstanding any provision to the contrary elsewhere in this Agreement
or in any other Loan Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.  The provisions of this Article VIII are solely for the
benefit of the Administrative Agent and Lenders, and no other Person shall have
any rights as a third party beneficiary of any of the provisions hereof.  For
the sake of clarity, the Lenders hereby agree that no Agent other than the
Administrative Agent shall have, in such capacity, any duties or powers with
respect to this Agreement or the other Loan Documents.
 
Section 8.02                      Individual Capacity.  The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower and its Affiliates as though the
Administrative Agent were not an Agent.  With respect to the Loans made by it
and all obligations owing to it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not an Agent, and the terms “Required Lenders”, “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
 
Section 8.03                      Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents or attorneys-in-fact.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 8.07.
 
Section 8.04                      Reliance by the Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy or other electronic facsimile transmission, telex,
telegram, cable, teletype, electronic transmission by modem, computer disk or
any other message, statement, order or other writing or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders, or all of the Lenders, if applicable, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders or all of the Lenders, if applicable, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Lenders.
 
Section 8.05                      Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default”.  If the Administrative Agent receives
such a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.
 
Section 8.06                      Non-Reliance on the Agents and Other
Lenders.  Each Lender expressly acknowledges that no Agent or officer, director,
employee, agent, attorney-in-fact or affiliate of any Agent has made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Agent to any Lender.  Each
Lender acknowledges to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of the Borrower and made its own
decision to make its Loans hereunder and to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, assets, operations, property, financial and other condition, prospects
and creditworthiness of the Borrower.  No Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
condition, prospects or creditworthiness of the Borrower which may come into the
possession of such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 
Section 8.07                      Exculpatory Provisions.  The Administrative
Agent shall not, and no officers, directors, employees, agents,
attorneys-in-fact or affiliates of the Administrative Agent, shall (i) be liable
for any action lawfully taken or omitted to be taken by it under or in
connection with this Agreement or any other Loan Document (except for its own
gross negligence, willful misconduct or bad faith) or (ii) be responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of its officers contained in this
Agreement, in any other Loan Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for any failure of the Borrower or any of its officers to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower.  The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any other
Loan Document or for any representations, warranties, recitals or statements
made by any other Person herein or therein or made by any other Person in any
written or oral statement or in any financial or other statements, instruments,
reports, certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Borrower to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default.
 
Section 8.08                      Indemnification.  To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Sections 9.03(a), (b) or (c) to be paid by it to the Administrative Agent (or
any sub-agent thereof), the Lenders severally agree to indemnify the
Administrative Agent, in its capacity as such, and hold the Administrative
Agent, in its capacity as such, harmless ratably according to their respective
Commitments from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs and reasonable expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the full payment of the obligations of the
Borrower hereunder) be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Document, or any documents contemplated
hereby or referred to herein or the transactions contemplated hereby or any
action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by the Borrower; provided, that no Lender shall be liable
to the Administrative Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs or
expenses or disbursements resulting from the gross negligence, willful
misconduct or bad faith of the Administrative Agent.  If any indemnity furnished
to the Administrative Agent for any purpose shall, in the reasonable opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished.  The
agreement in this Section 8.08 shall survive the payment of all Loans, Letter of
Credit Liabilities, fees and other obligations of the Borrower arising
hereunder.
 
Section 8.09                      Resignation; Successors.  The Administrative
Agent may resign as Administrative Agent upon twenty (20) days’ notice to the
Lenders.  Upon the resignation of the Administrative Agent, the Required Lenders
shall have the right to appoint from among the Lenders a successor to the
Administrative Agent, subject to prior approval by the Borrower (so long as no
Event of Default exists) (such approval not to be unreasonably withheld),
whereupon such successor Administrative Agent shall succeed to and become vested
with all the rights, powers and duties of the retiring Administrative Agent, and
the term “Administrative Agent” shall include such successor Administrative
Agent effective upon its appointment, and the retiring Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Agreement or any other Loan Document.  If no
successor shall have been appointed by the Required Lenders and approved by the
Borrower and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may at its election give notice to the Lenders and
the Borrower of the immediate effectiveness of its resignation and such
resignation shall thereupon become effective and the Lenders collectively shall
perform all of the duties of the Administrative Agent hereunder and under the
other Loan Documents until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  After the retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement or any other
Loan Document
 
Section 8.10                      Administrative Agent’s Fees.  The Borrower
shall pay to the Administrative Agent for its own account fees in the amount and
at the times agreed to and accepted by the Borrower pursuant to the Fee Letter.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01                      Notices.  Except as otherwise expressly
provided herein, all notices and other communications hereunder shall be in
writing (for purposes hereof, the term “writing” shall include information in
electronic format such as electronic mail and internet web pages) or by
telephone subsequently confirmed in writing; provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or any Issuing Lender
pursuant to Article II or Article III, as applicable, if such Lender, Swingline
Lender or Issuing Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article in electronic
format.  Any notice shall have been duly given and shall be effective if
delivered by hand delivery or sent via electronic mail, telecopy, recognized
overnight courier service or certified or registered mail, return receipt
requested, or posting on an internet web page, and shall be presumed to be
received by a party hereto (i) on the date of delivery if delivered by hand or
sent by electronic mail, posting on an internet web page, or telecopy (provided,
however, that if any notice or other communication sent by electronic mail,
posting on an internet webpage or telecopy is received by a recipient after such
recipient’s normal business hours, such notice or other communication shall be
deemed received upon the opening of such recipient’s next Business Day), (ii) on
the Business Day following the day on which the same has been delivered prepaid
(or on an invoice basis) to a reputable national overnight air courier service
or (iii) on the third Business Day following the day on which the same is sent
by certified or registered mail, postage prepaid, in each case to the respective
parties at the address or telecopy numbers, in the case of the Borrower and the
Administrative Agent, set forth below, and, in the case of the Lenders, set
forth on signature pages hereto, or at such other address as such party may
specify by written notice to the other parties hereto:
 
if to the Borrower:


PPL Electric Utilities Corporation
Two North Ninth Street (GENTW14)
Allentown, Pennsylvania  18101-1179
Attention:  Mark F. Wilten
Telephone:  610-774-5151
Facsimile:  610-774-5235
 
with a copy to:


PPL Services Corporation
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania  18101-1179
Attention: Frederick C. Paine
Telephone:  610-774-7445
Facsimile:  610-774-6726












if to the Administrative Agent:


Wells Fargo Bank, National Association
1525 West W.T. Harris Boulevard
MAC D1109-019
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services
Telephone:  704-590-2706
Facsimile:  704-590-2790
Electronic Mail: agencyservices.requests@wellsfargo.com


with a copy to:


Wells Fargo Corporate Banking
301 South College Street, TW-14
MAC D1053-144
Charlotte, North Carolina 28288
Attention:   Nick Schmiesing
                    Vice President, Power & Utilities Group
Telephone:  704-383-1864
Facsimile:  704-715-1486
Electronic Mail: Nick.Schmiesing@wellsfargo.com


with a copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:  Jason Kyrwood
Telephone:  212-450-4653
Facsimile:  212-450-5425


Section 9.02                      No Waivers; Non-Exclusive Remedies.  No
failure by any Agent or any Lender to exercise, no course of dealing with
respect to, and no delay in exercising any right, power or privilege hereunder
or under any Note or other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies provided herein and in the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.
 
Section 9.03                      Expenses; Indemnification.
 
(a)           Expenses.  The Borrower shall pay (i) all out-of-pocket expenses
of the Agents, including legal fees and disbursements of Davis Polk & Wardwell
LLP and any other local counsel retained by the Administrative Agent, in its
reasonable discretion, in connection with the preparation, execution, delivery
and administration of the Loan Documents, the syndication efforts of the Agents
with respect thereto, any waiver or consent thereunder or any amendment thereof
or any Default or alleged Default thereunder and (ii) all reasonable
out-of-pocket expenses incurred by the Agents and each Lender, including
(without duplication) the fees and disbursements of outside counsel, in
connection with any restructuring, workout, collection, bankruptcy, insolvency
and other enforcement proceedings in connection with the enforcement and
protection of its rights; provided, that the Borrower shall not be liable for
any legal fees or disbursements of any counsel for the Agents and the Lenders
other than Davis Polk & Wardwell LLP associated with the preparation, execution
and delivery of this Agreement and the closing documents contemplated hereby.
 
(b)           Indemnity in Respect of Loan Documents.  The Borrower agrees to
indemnify the Agents and each Lender, their respective Affiliates and the
respective directors, officers, trustees, agents, employees, trustees and
advisors of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs and expenses or disbursements of any
kind whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel and any civil penalties or fines assessed by OFAC),
which may at any time (including, without limitation, at any time following the
payment of the obligations of the Borrower hereunder) be imposed on, incurred by
or asserted against such Indemnitee in connection with any investigative,
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto) brought or threatened (by any third party, by the
Borrower or any Subsidiary of the Borrower) in any way relating to or arising
out of this Agreement, any other Loan Document or any documents contemplated
hereby or referred to herein or any actual or proposed use of proceeds of Loans
hereunder; provided, that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or order.
 
(c)           Indemnity in Respect of Environmental Liabilities.  The Borrower
agrees to indemnify each Indemnitee and hold each Indemnitee harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses or disbursements of any
kind whatsoever (including, without limitation, reasonable expenses of
investigation by engineers, environmental consultants and similar technical
personnel and reasonable fees and disbursements of counsel) which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in respect of or in connection with any actual or
alleged presence or release of Hazardous Substances on or from any property now
or previously owned or operated by the Borrower or any of its Subsidiaries or
any predecessor of the Borrower or any of its Subsidiaries or any and all
Environmental Liabilities.  Without limiting the generality of the foregoing,
the Borrower hereby waives all rights of contribution or any other rights of
recovery with respect to liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses and disbursements in
respect of or in connection with Environmental Liabilities that it might have by
statute or otherwise against any Indemnitee.
 
(d)           Waiver of Damages.  To the fullest extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby;
provided that nothing in this Section 9.03(d) shall relieve any Lender from its
obligations under Section 9.12.
 
Section 9.04                      Sharing of Set-Offs.  Each Lender agrees that
if it shall, by exercising any right of set-off or counterclaim or otherwise,
receive payment of a proportion of the aggregate amount of principal and
interest due with respect to any Loan made or Note held by it and any Letter of
Credit Liabilities which is greater than the proportion received by any other
Lender in respect of the aggregate amount of principal and interest due with
respect to any Loan, Note and Letter of Credit Liabilities made or held by such
other Lender, except as otherwise expressly contemplated by this Agreement, the
Lender receiving such proportionately greater payment shall purchase such
participations in the Loan made or Notes and Letter of Credit Liabilities held
by the other Lenders, and such other adjustments shall be made, in each case as
may be required so that all such payments of principal and interest with respect
to the Loan made or Notes and Letter of Credit Liabilities made or held by the
Lenders shall be shared by the Lenders pro rata; provided, that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have for payment of indebtedness of the Borrower other than
its indebtedness hereunder.
 
Section 9.05                      Amendments and Waivers.  Any provision of this
Agreement or the Notes may be amended or waived if, but only if, such amendment
or waiver is in writing and is signed by the Borrower and the Required Lenders
(and, if the rights or duties of the Administrative Agent, Swingline Lender or
any Issuing Lenders are affected thereby, by the Administrative Agent, Swingline
Lender or such Issuing Lender, as relevant); provided, that no such amendment or
waiver shall, (a) unless signed by each Lender adversely affected thereby,
(i) extend or increase the Commitment of any Lender or subject any Lender to any
additional obligation (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or of mandatory reductions in the
Commitments shall not constitute an increase of the Commitment of any Lender,
and that an increase in the available portion of any Commitment of any Lender as
in effect at any time shall not constitute an increase in such Commitment),
(ii) reduce the principal of or rate of interest on any Loan (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or the amount to be reimbursed in respect of any Letter of
Credit or any interest thereon or any fees hereunder, (iii) postpone the date
fixed for any payment of interest on any Loan or the amount to be reimbursed in
respect of any Letter of Credit or any interest thereon or any fees hereunder or
for any scheduled reduction or termination of any Commitment or (except as
expressly provided in Article III) expiration date of any Letter of Credit,
(iv) postpone or change the date fixed for any scheduled payment of principal of
any Loan, (v) change any provision hereof in a manner that would alter the pro
rata funding of Loans required by Section 2.04(b), the pro rata sharing of
payments required by Sections 2.09(b), 2.11(a) or 9.04 or the pro rata reduction
of Commitments required by Section 2.08(a) or (vi) change the currency in which
Loans are to be made, Letters of Credit are to be issued or payment under the
Loan Documents is to be made, or add additional borrowers or (b) unless signed
by each Lender, change the definition of Required Lender or this Section 9.05 or
Section 9.06(a).
 
Section 9.06                      Successors and Assigns.
 
(a)           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to
Section 6.07 of this Agreement.
 
(b)           Participations.  Any Lender may at any time grant to one or more
banks or other financial institutions or special purpose funding vehicle (each a
“Participant”) participating interests in its Commitments and/or any or all of
its Loans and Letter of Credit Liabilities.  In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Issuing Lenders, the Swingline Lender and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, that such participation agreement may provide that such Lender will
not agree to any modification, amendment or waiver of this Agreement which would
(i) extend the Termination Date, reduce the rate or extend the time of payment
of principal, interest or fees on any Loan or Letter of Credit Liability in
which such Participant is participating (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or of a mandatory reduction in the Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan or Letter of Credit Liability shall be permitted without
the consent of any Participant if the Participant’s participation is not
increased as a result thereof) or (ii) allow the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, without the
consent of the Participant, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to
Section 6.07 of this Agreement.  The Borrower agrees that each Participant
shall, to the extent provided in its participation agreement, be entitled to the
benefits of Article II with respect to its participating interest to the same
extent as if it were a Lender, subject to the same limitations, and in no case
shall any Participant be entitled to receive any amount payable pursuant to
Article II that is greater than the amount the Lender granting such
Participant’s participating interest would have been entitled to receive had
such Lender not sold such participating interest.  An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).  Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register (solely for tax purposes) on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish that such interest in the Loan or other obligation under
the Loan Documents is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 
(c)           Assignments Generally.  Any Lender may at any time assign to one
or more Eligible Assignees (each, an “Assignee”) all, or a proportionate part
(equivalent to an initial amount of not less than $5,000,000 or any larger
integral multiple of $1,000,000), of its rights and obligations under this
Agreement and the Notes with respect to its Loans and, if still in existence,
its Commitment, and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit C attached hereto executed by such Assignee and such transferor, with
(and subject to) the consent of the Borrower, which shall not be unreasonably
withheld or delayed, the Administrative Agent, Swingline Lender and the Issuing
Lenders, which consents shall not be unreasonably withheld or delayed; provided,
that if an Assignee is an Approved Fund or Affiliate of such transferor Lender
or was a Lender immediately prior to such assignment, no such consent of the
Borrower or the Administrative Agent shall be required; provided, further, that
if at the time of such assignment a Default or an Event of Default has occurred
and is continuing, no such consent of the Borrower shall be required; provided,
further, that no such assignment may be made prior to the Effective Date without
the prior written consent of the Joint Lead Arrangers; provided, further, that
the provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall
inure to the benefit of a transferor with respect to any Loans made, any Letters
of Credit issued or any other actions taken by such transferor while it was a
Lender.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor of an amount equal to the purchase price agreed
between such transferor and such Assignee, such Assignee shall be a Lender party
to this Agreement and shall have all the rights and obligations of a Lender with
a Commitment, if any, as set forth in such instrument of assumption, and the
transferor shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee.  In
connection with any such assignment, the transferor shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such administrative fee in the case of any
assignment.  Each Assignee shall, on or before the effective date of such
assignment, deliver to the Borrower and the Administrative Agent certification
as to exemption from deduction or withholding of any United States Taxes in
accordance with Section 2.17(e).
 
(d)           Assignments to Federal Reserve Banks.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement and its Note to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
 
(e)           Register.  The Borrower hereby designates the Administrative Agent
to serve as the Borrower’s agent, solely for purposes of this Section 9.06(e),
to (i) maintain a register (the “Register”) on which the Administrative Agent
will record the Commitments from time to time of each Lender, the Loans made by
each Lender and each repayment in respect of the principal amount of the Loans
of each Lender and to (ii) retain a copy of each Assignment and Assumption
Agreement delivered to the Administrative Agent pursuant to this
Section.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligation in respect of such
Loans.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent, Swingline Lender,
the Issuing Lenders and the other Lenders shall treat each Person in whose name
a Loan and the Note evidencing the same is registered as the owner thereof for
all purposes of this Agreement, notwithstanding notice or any provision herein
to the contrary.  With respect to any Lender, the assignment or other transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Loan made and any Note issued pursuant to this Agreement shall
not be effective until such assignment or other transfer is recorded on the
Register and, except to the extent provided in this Section 9.06(e), otherwise
complies with Section 9.06, and prior to such recordation all amounts owing to
the transferring Lender with respect to such Commitments, Loans and Notes shall
remain owing to the transferring Lender.  The registration of assignment or
other transfer of all or part of any Commitments, Loans and Notes for a Lender
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement and payment of the administrative fee
referred to in Section 9.06(c).  The Register shall be available for inspection
by each of the Borrower, the Swingline Lender and each Issuing Lender at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.  The Borrower may not replace any
Lender pursuant to Section 2.08(b), unless, with respect to any Notes held by
such Lender, the requirements of Section 9.06(c) and this Section 9.06(e) have
been satisfied.
 
Section 9.07                      Governing Law; Submission to
Jurisdiction.  This Agreement, each Note and each Letter of Credit shall be
governed by and construed in accordance with the internal laws of the State of
New York.  The Borrower hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such court and any claim that any
such proceeding brought in any such court has been brought in an inconvenient
forum.
 
Section 9.08                      Counterparts; Integration;
Effectiveness.  This Agreement shall become effective on the Effective
Date.  This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  On and after the Effective Date, this
Agreement, the other Loan Documents and the Fee Letter constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof.
 
Section 9.09                      Generally Accepted Accounting
Principles.  Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the audited consolidated financial statements of the Borrower
and its Consolidated Subsidiaries most recently delivered to the Lenders;
provided, that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
 
Section 9.10                      Usage.  The following rules of construction
and usage shall be applicable to this Agreement and to any instrument or
agreement that is governed by or referred to in this Agreement.
 
(a)           All terms defined in this Agreement shall have the defined
meanings when used in any instrument governed hereby or referred to herein and
in any certificate or other document made or delivered pursuant hereto or
thereto unless otherwise defined therein.
 
(b)           The words “hereof”, “herein”, “hereunder” and words of similar
import when used in this Agreement or in any instrument or agreement governed
here shall be construed to refer to this Agreement or such instrument or
agreement, as applicable, in its entirety and not to any particular provision or
subdivision hereof or thereof.
 
(c)           References in this Agreement to “Article”, “Section”, “Exhibit”,
“Schedule” or another subdivision or attachment shall be construed to refer to
an article, section or other subdivision of, or an exhibit, schedule or other
attachment to, this Agreement unless the context otherwise requires; references
in any instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
 
(d)           The definitions contained in this Agreement shall apply equally to
the singular and plural forms of such terms.  Whenever the context may require,
any pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning as the word
“shall”.  The term “including” shall be construed to have the same meaning as
the phrase “including without limitation”.
 
(e)           Unless the context otherwise requires, any definition of or
reference to any agreement, instrument, statute or document contained in this
Agreement or in any agreement or instrument that is governed by or referred to
in this Agreement shall be construed (i) as referring to such agreement,
instrument, statute or document as the same may be amended, supplemented or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth in this Agreement or in any
agreement or instrument governed by or referred to in this Agreement), including
(in the case of agreements or instruments) by waiver or consent and (in the case
of statutes) by succession of comparable successor statutes and (ii) to include
(in the case of agreements or instruments) references to all attachments thereto
and instruments incorporated therein.  Any reference to any Person shall be
construed to include such Person’s successors and permitted assigns.
 
(f)           Unless the context otherwise requires, whenever any statement is
qualified by “to the best knowledge of” or “known to” (or a similar phrase) any
Person that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
(g)           Unless otherwise specified, all references herein to times of day
shall constitute references to Charlotte, North Carolina time.
 
Section 9.11                      WAIVER OF JURY TRIAL.  THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 9.12                      Confidentiality.  Each Lender agrees to hold
all non-public information obtained pursuant to the requirements of this
Agreement in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices; provided, that nothing herein shall prevent any Lender from
disclosing such information (i) to any other Lender or to any Agent, (ii) to any
other Person if reasonably incidental to the administration of the Loans and
Letter of Credit Liabilities, (iii) upon the order of any court or
administrative agency, (iv) to the extent requested by, or required to be
disclosed to, any rating agency or regulatory agency or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (v) which had been publicly disclosed other than as a
result of a disclosure by any Agent or any Lender prohibited by this Agreement,
(vi) in connection with any litigation to which any Agent, any Lender or any of
their respective Subsidiaries or Affiliates may be party, (vii) to the extent
necessary in connection with the exercise of any remedy hereunder, (viii) to
such Lender’s or Agent’s Affiliates and their respective directors, officers,
employees, service providers and agents including legal counsel and independent
auditors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential), (ix) with the consent of the Borrower,
(x) to Gold Sheets and other similar bank trade publications, such information
to consist solely of deal terms and other information customarily found in such
publications and (xi) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or Assignee or
to any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower’s
Obligations hereunder.  Notwithstanding the foregoing, any Agent, any Lender or
Davis Polk & Wardwell LLP may circulate promotional materials and place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or
worldwide web, in each case, after the closing of the transactions contemplated
by this Agreement in the form of a “tombstone” or other release limited to
describing the names of the Borrower or its Affiliates, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.
 
Section 9.13                      USA PATRIOT Act Notice.  Each Lender that is
subject to the Patriot Act (as hereinafter defined) and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.
 
Section 9.14                      No Fiduciary Duty.  Each Agent, each Lender
and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Borrower, its Affiliates and/or their respective stockholders
(collectively, solely for purposes of this paragraph, the “Borrower
Parties”).  The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty (other than any implied duty of good faith)
between any Lender Party, on the one hand, and any Borrower Party, on the
other.  The Lender Parties acknowledge and agree that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrower, on the other and
(b) in connection therewith and with the process leading thereto, (i) no Lender
Party has assumed an advisory or fiduciary responsibility in favor of any
Borrower Party with respect to the transactions contemplated hereby (or the
exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender  Party has advised, is currently
advising or will advise any Borrower Party on other matters) or any other
obligation to any Borrower Party except the obligations expressly set forth in
the Loan Documents and (ii) each Lender Party is acting solely as principal and
not as the agent or fiduciary of any Borrower Party.  The Borrower acknowledges
and agrees that the Borrower has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto.  The Borrower agrees that it will not claim that any Lender
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Borrower Party, in connection with such
transaction or the process leading thereto.
 
Section 9.15                      Survival.  Sections 2.12, 2.16, 2.17 and 9.03
shall survive the Termination Date for the benefit of each Agent and each
Lender, as applicable.
 
Section 9.16                      Amendment and Restatement of Existing Credit
Agreement.  Upon the execution and delivery of this Agreement, the Existing
Credit Agreement shall be amended and restated to read in its entirety as set
forth herein.  With effect from and including the Effective Date, (i) the
Commitments of each Lender party hereto (the “Consenting Lenders”) shall be as
set forth on the Commitment Appendix (and any Lender under the Existing Credit
Agreement that is not listed on the Commitment Appendix shall cease to be a
Lender hereunder and its commitment hereunder shall be terminated; provided
that, for the avoidance of doubt, such Lender under the Existing Credit
Agreement shall continue to be entitled to the benefits of Section 9.03 of the
Existing Credit Agreement), (ii) the Commitment Ratio of the Consenting Lenders
shall be redetermined based on the Commitments set forth in the Appendix A and
the participations of the Consenting Lenders in, and the obligations of the
Consenting Lenders in respect of, any Letters of Credit or Swingline Loans
outstanding on the Effective Date shall be reallocated to reflect such
redetermined Commitment Ratio and (iii) each JLA Issuing Bank shall have the
Fronting Sublimit set forth in Appendix B.
 
[Signature Pages to Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 


BORROWER
PPL ELECTRIC UTILITIES CORPORATION
         
By:
     
Name:
   
Title:
 







[Signature Page to PEU Credit Agreement]



 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swingline Lender and Lender
         
By:
     
Name:
   
Title:
                   
[                                                               ]
                   
By:
     
Name:
   
Title:
 



 
[Signature Page to PEU Credit Agreement]


 

 
 

--------------------------------------------------------------------------------

 

Appendix A


COMMITMENTS


Lender
 
Commitment
Wells Fargo Bank, National Association
 
$
18,500,000.00
Bank of America, N.A.
 
$
18,500,000.00
The Royal Bank of Scotland plc
 
$
18,500,000.00
Citibank, N.A.
 
$
18,500,000.00
JPMorgan Chase Bank, N.A.
 
$
18,500,000.00
Morgan Stanley Bank, N.A.
 
$
18,500,000.00
Barclays Bank PLC
 
$
15,000,000.00
BNP Paribas
 
$
15,000,000.00
Canadian Imperial Bank of Commerce
 
$
15,000,000.00
Credit Suisse AG, Cayman Islands Branch
 
$
15,000,000.00
Goldman Sachs Bank USA
 
$
15,000,000.00
Mizuho Bank, Ltd.
 
$
15,000,000.00
Royal Bank of Canada
 
$
15,000,000.00
SunTrust Bank
 
$
15,000,000.00
The Bank of Nova Scotia
 
$
15,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
15,000,000.00
UBS AG, Stamford Branch
 
$
15,000,000.00
PNC Bank, National Association
 
$
8,000,000.00
The Bank of New York Mellon
 
$
8,000,000.00
U.S. Bank National Association
 
$
8,000,000.00
Total
 
$
300,000,000.00




 
 

--------------------------------------------------------------------------------

 

Appendix B


JLA FRONTING SUBLIMITS


JLA Issuing Banks
 
Sublimit
Wells Fargo Bank, National Association
 
$
25,000,000.00
Bank of America, N.A.
 
$
25,000,000.00
The Royal Bank of Scotland plc
 
$
25,000,000.00
Citibank, N.A.
 
$
25,000,000.00
JPMorgan Chase Bank, N.A.
 
$
25,000,000.00
Morgan Stanley Bank N.A.
 
$
25,000,000.00




 
 

--------------------------------------------------------------------------------

 



Schedule 1.01A
 
Existing Letters of Credit


 
LC Number
Beneficiary
LC Amount
Expiry Date
SM204073
Zurich American Insurance Company
$759,000.00
7/15/2015
SM234822
Commonwealth of Pennsylvania
$152,500.00
7/31/2014
SM235498
PJM Interconnection
$1.00
8/19/2014


